Appellate Case: 19-4042   Document: 010110764297     Date Filed: 11/07/2022    Page: 1
                                                                               FILED
                                                                   United States Court of Appeals
                                    PUBLISH                                Tenth Circuit

                   UNITED STATES COURT OF APPEALS                      November 7, 2022
                                                                      Christopher M. Wolpert
                         FOR THE TENTH CIRCUIT                            Clerk of Court
                     ___________________________________________

  RALPH LEROY MENZIES,

         Petitioner - Appellant,

  v.                                                      No. 19-4042

  ROBERT POWELL, Warden of the
  Utah State Penitentiary,

         Respondent - Appellee.
                  ___________________________________________

                Appeal from the United States District Court
                           for the District of Utah
                   (D.C. No. 2:03-CV-00902-CVE-FHM)
                   ____________________________________________

 Lindsey Layer, Assistant Federal Public Defender (Jon M. Sands, Federal
 Public Defender, and Eric Zuckerman, Assistant Federal Public Defender,
 with her on the briefs), Phoenix, Arizona, for Petitioner-Appellant.

 Erin Riley, Assistant Solicitor General (Sean D. Reyes, Utah Attorney
 General, Andrew F. Peterson and Aaron G. Murphy, Assistant Solicitors
 General, with her on the briefs), Salt Lake City Utah, for Respondent-
 Appellee.
                   _____________________________________________

 Before HARTZ, BACHARACH, and EID, Circuit Judges.
                _____________________________________________

 BACHARACH, Circuit Judge.
             _____________________________________________
Appellate Case: 19-4042       Document: 010110764297               Date Filed: 11/07/2022         Page: 2



                                      TABLE OF CONTENTS

 1.    Mr. Menzies’s Murder Conviction and Sentence ............................10

 2.    Appellate and Post-Conviction Proceedings ...................................12

 3.    Federal Habeas Proceedings ..........................................................13

 4.    Standard of Review ......................................................................13

 5.    The Utah Supreme Court reasonably rejected Mr. Menzies’s
       claims of ineffective assistance of counsel during the guilt
       phase ...........................................................................................15

       5.1             Standard for Obtaining Relief Based on Ineffective
                       Assistance of Counsel .................................................16

       5.2             Identification Testimony at Trial ................................17

       5.2.1           Photo Arrays .............................................................18

       5.2.2           Identification of Objects .............................................18

       5.2.3           Lineup .......................................................................19

       5.3             The Utah Supreme Court’s Disposition of Claims
                       Involving Identification Testimony ..............................19

       5.4             Mr. Menzies’s Challenges to the Utah Supreme
                       Court’s Decision .........................................................20

       5.4.1           The Photo Arrays ........................................................21

       5.4.1.1          Deficiency .................................................................21

       5.4.1.1.1       Statement that a Suspect was Already in Custody..........21

       5.4.1.1.2       Second Viewing of the Photo Array .............................22

       5.4.1.1.3       Lack of an Admonition ................................................24

       5.4.1.1.4       False Dichotomy .........................................................25



                                                   2
Appellate Case: 19-4042     Document: 010110764297             Date Filed: 11/07/2022         Page: 3



       5.4.1.2       Prejudice ....................................................................26

       5.4.2         The Lineup .................................................................27

       5.4.3         The Identification of Objects .......................................28

       5.4.4         Failure to Investigate the Account of Mr. Larrabee
                     and His Girlfriend .......................................................33

       5.5           Failure to Challenge the Testimony of Walter
                     Britton .......................................................................35

       5.5.1         The Utah Supreme Court’s Disposition of the Claim .....36

       5.5.2         Mental-Health Evidence ..............................................37

       5.5.3         Benefits from Testimony .............................................40

       5.5.4         Mr. Benitez’s Statement ..............................................43

       5.5.4.1       Procedural Default ......................................................43

       5.5.4.2       Merits ........................................................................50

 6.    The trial court’s instruction on reasonable doubt constituted a
       reasonable application of Supreme Court precedent and
       conformed to the Constitution ......................................................51

       6.1           Reasonableness of the Utah Supreme Court’s
                     Decision ....................................................................52

       6.1.1         Substantial Doubt ......................................................53

       6.1.2         Willingness to Act ......................................................56

       6.2           Absence of a Constitutional Violation ..........................58

 7.    The Utah Supreme Court reasonably rejected Mr. Menzies’s
       claim of ineffective assistance of counsel during sentencing ...........59

       7.1           The Evidence Presented in State Court ........................59

       7.2           Mr. Menzies’s Theories of Ineffectiveness ..................60


                                                3
Appellate Case: 19-4042       Document: 010110764297             Date Filed: 11/07/2022         Page: 4




       7.3             The Attorney’s Duty to Investigate ..............................60

       7.4             Bar to Considering Evidence Presented in Federal
                       Court .........................................................................61

       7.5             Delayed Investigation of the Mitigating Evidence ........64

       7.6             Failure to Investigate Other Mitigating Evidence .........65

       7.7             Failure to Present Evidence of Organic Brain
                       Damage ......................................................................67

 8.    The Utah Supreme Court acted reasonably in rejecting Mr.
       Menzies’s challenges to the admissibility of documents from
       his prison file ..............................................................................70

       8.1             The Utah Supreme Court reasonably concluded that
                       introduction of mental-health evaluations had not
                       violated the Fifth Amendment ......................................70

       8.2             Introduction of Mr. Menzies’s prison file did not
                       deny the right to confrontation, constitute a denial
                       of due process, or entail cruel and unusual
                       punishment .................................................................77

       8.2.1           Confrontation Clause ..................................................77

       8.2.2           Due Process ................................................................79

       8.2.3           Cruel and Unusual Punishment ....................................80

 9.    The Utah Supreme Court reasonably concluded that the trial
       court had not violated the Constitution by relying on uncharged
       aggravating circumstances ............................................................81

       9.1             Utah law allowed the prosecution to allege
                       additional aggravating circumstances at sentencing .......82

       9.2             Mr. Menzies obtained adequate notice of the
                       aggravating circumstances bearing on the sentence .......84




                                                  4
Appellate Case: 19-4042      Document: 010110764297             Date Filed: 11/07/2022         Page: 5



       9.3            The prosecution did not need to prove each
                      aggravating circumstance beyond a reasonable
                      doubt .........................................................................89

       9.4            The Utah Supreme Court didn’t violate any
                      constitutional rights by omitting discussion of two
                      aggravating circumstances from the analysis of
                      harmless error ............................................................90

 10.   The Utah Supreme Court reasonably rejected Mr. Menzies’s
       challenge to the constitutionality of the aggravating
       circumstances ..............................................................................91

       10.1           Aggravating Circumstances for Murders that are
                      Heinous, Atrocious, and Cruel .....................................92

       10.1.1         Merits ........................................................................93

       10.1.2         Consideration of Mitigating Factors .............................96

       10.2           Sufficiency of the Evidence on Aggravating
                      Circumstances ...........................................................96

       10.3           Reasonable jurists could reject Mr. Menzies’s claim
                      involving reliance on duplicative aggravating
                      circumstances .............................................................97

 11.   In rejecting Mr. Menzies’s challenges involving errors in the
       trial transcript, the Utah Supreme Court reasonably applied
       Supreme Court precedent and found the pertinent facts ..................99

       11.1           The Utah courts provided the parties with an
                      opportunity to correct errors in the trial transcript ...... 100

       11.2           The trial court found no constitutional violation,
                      and the record contained two versions of the
                      transcript ................................................................. 101

       11.3           The Utah Supreme Court upheld the trial court’s
                      ruling that the transcript was accurate enough for a
                      meaningful appeal .................................................... 101




                                                 5
Appellate Case: 19-4042      Document: 010110764297              Date Filed: 11/07/2022         Page: 6



       11.4           The Utah Supreme Court’s decision was not based
                      on an unreasonable application of clearly
                      established federal law .............................................. 102

       11.5           The Utah Supreme Court did not base its decision
                      on an unreasonable determination of fact .................. 106

       11.5.1         Reliance on the Docketing Statement ........................ 106

       11.5.2         Failure to Provide a Sufficient Transcript of Voir
                      Dire ......................................................................... 108

       11.5.3         Omission of a Conference Outside the Jury’s
                      Presence ................................................................... 112

       11.5.4         Additions by the Note Reader .................................... 115

       11.5.5         Errors Involving Numbers ........................................ 118

 12.   A certificate of appealability is unwarranted on the
       admissibility at trial of Mr. Britton’s testimony from the
       preliminary hearing . .................................................................. 122

       12.1           Standard for a Certificate of Appealability ................ 123

       12.2           Mr. Britton’s Unavailability ..................................... 124

       12.3           Reliability ................................................................ 125

 13.   Conclusion ................................................................................ 126




                                                 6
Appellate Case: 19-4042   Document: 010110764297   Date Filed: 11/07/2022   Page: 7



       Mr. Ralph Leroy Menzies was convicted of first-degree murder in

 Utah state court and sentenced to death. The Utah Supreme Court affirmed

 the denial of his motion for a new trial, State v. Menzies, 845 P.2d 220,

 242 (Utah 1992), and then affirmed his conviction and death sentence,

 State v. Menzies, 889 P.2d 393, 396 (Utah 1994). Mr. Menzies sought post-

 conviction relief, but the state courts rejected his claims. Menzies v.

 Galetka, 150 P.3d 480, 489 (Utah 2006); Menzies v. State, 344 P.3d 581,

 588 (Utah 2014).

       The state court decisions led Mr. Menzies to seek habeas relief in

 federal court. The federal district court denied relief, prompting Mr.

 Menzies to appeal. We affirm.

       In this appeal, we address eight issues:

       1.     Ineffective assistance of trial counsel in the guilt phase. To
              establish ineffective assistance of counsel, a criminal defendant
              must show that his attorney’s performance was deficient and
              prejudicial. Mr. Menzies argued to the Utah Supreme Court that
              his counsel had been deficient by failing to

              •     move for suppression of identification testimony,

              •     investigate the accounts from prosecution witnesses
                    identifying Mr. Menzies, and

              •     challenge the admissibility of testimony from the
                    preliminary hearing.

              Although these three challenges weren’t made, Mr. Menzies’s
              trial counsel undermined the prosecution’s case in other ways.
              Counsel pointed out that the witnesses couldn’t definitively
              identify Mr. Menzies and challenged the credibility of the



                                        7
Appellate Case: 19-4042   Document: 010110764297   Date Filed: 11/07/2022   Page: 8



              prosecution’s witnesses. Given these challenges to the
              prosecution’s case, the Utah Supreme Court concluded that trial
              counsel’s performance was neither deficient nor prejudicial.
              Habeas relief is warranted only if this conclusion constituted
              an unreasonable application of the United States Supreme
              Court’s precedent. Under this standard, habeas relief was
              unwarranted because the state appellate court had reasonably
              applied the United States Supreme Court’s precedents.

       2.     Jury instruction on reasonable doubt. Under the Fourteenth
              Amendment’s Due Process Clause, a trial court must instruct
              the jury that the prosecution bears the burden of proving guilt
              beyond a reasonable doubt. The trial court gave this
              instruction, adding that the doubt must be substantial and real
              rather than imaginary. The Utah Supreme Court determined that
              this additional explanation hadn’t tainted the jury instruction.
              This determination constituted a reasonable application of the
              United States Supreme Court’s precedents.

       3.     Ineffective assistance of counsel in the sentencing phase. At
              the sentencing phase, counsel’s performance may be deficient
              if the attorney fails to conduct a thorough investigation of
              mitigating circumstances. Mr. Menzies’s attorneys conducted a
              reasonably thorough investigation. So the Utah Supreme Court
              reasonably rejected Mr. Menzies’s claim of ineffective
              assistance in the sentencing phase.

       4.     Introduction of statements made during psychiatric
              evaluations. The United States Supreme Court has not
              interpreted the Fifth Amendment to bar admission of a
              defendant’s un-Mirandized statements made during psychiatric
              evaluations preceding the charged crime. The psychiatric
              evaluations—conducted without Miranda warnings—had
              preceded the alleged murder. So the Utah Supreme Court
              reasonably rejected Mr. Menzies’s Fifth Amendment challenge
              to the introduction of his statements for his psychiatric
              evaluations.

       5.     Introduction of Mr. Menzies’s prison file. The trial court
              allowed the prosecution to use Mr. Menzies’s prison file at the
              sentencing stage, and the Utah Supreme Court upheld this
              ruling. And the Supreme Court has not



                                        8
Appellate Case: 19-4042   Document: 010110764297   Date Filed: 11/07/2022   Page: 9



              •     applied the Sixth Amendment’s Confrontation Clause to
                    sentencing proceedings or

              •     found a violation of due process from the introduction of
                    false or misleading prison records.

              Given the absence of governing precedent, the Utah Supreme
              Court acted reasonably in concluding that the introduction of
              the prison file hadn’t violated Mr. Menzies’s rights to
              confrontation or due process.

       6.     Notice of aggravating circumstances. A defendant has a right
              to notice of aggravating circumstances. The Utah Supreme
              Court concluded that the State had satisfied this right through
              the statute identifying the aggravating circumstances that
              render a defendant eligible for the death penalty. In reaching
              this conclusion, the Utah Supreme Court reasonably applied the
              United States Supreme Court’s precedents. Under those
              precedents, a state appeals court could reasonably conclude that
              notice could come from Utah’s statutory list of aggravating
              circumstances.

       7.     Duplication of aggravating circumstances. In identifying
              aggravating circumstances warranting a death sentence, the
              prosecution must provide a meaningful distinction between
              capital and non-capital murders.

              The jury found that Mr. Menzies was eligible for the death
              penalty because he had committed a murder in connection with
              a robbery and an aggravated kidnapping. After the jury found
              Mr. Menzies eligible for the death penalty, the trial court found
              duplicative aggravating circumstances involving pecuniary gain
              and robbery. The Utah Supreme Court rejected Mr. Menzies’s
              characterization of these duplicative aggravating circumstances
              as a violation of the Eighth Amendment. This conclusion
              constituted a reasonable application of the record and the
              United States Supreme Court’s precedents.

       8.     Errors in the trial transcript. A criminal defendant has a
              constitutional right to a record that’s reliable enough to provide
              meaningful appellate review. The transcript of Mr. Menzies’s
              trial contained errors, but Mr. Menzies did not show prejudice
              to his appeal. Given this failure to show prejudice, the Utah


                                        9
Appellate Case: 19-4042   Document: 010110764297   Date Filed: 11/07/2022   Page: 10



              Supreme Court reasonably rejected Mr. Menzies’s claim
              involving errors in the trial transcript.

        Mr. Menzies has not only presented these appellate arguments but

  also moved to expand the certificates of appealability. In part of this

  motion, Mr. Menzies argues that he should be allowed to appeal the denial

  of his claim involving the introduction of testimony from a preliminary

  hearing. 1 We reject this argument, concluding that no jurist could

  reasonably credit this claim. So we deny Mr. Menzies’s motion to expand

  the certificates of appealability.

  1.          Mr. Menzies’s Murder Conviction and Sentence

        This case grew out of the 1986 disappearance of Mrs. Maurine

  Hunsaker. At a gas station where Mrs. Hunsaker had been working, law

  enforcement had found an empty cashier’s booth and customers waiting to

  pay. Cash was missing from the register.

        Two days after Mrs. Hunsaker had disappeared, her corpse was found

  in a wooded area outside Salt Lake City. Someone had strangled Mrs.

  Hunsaker and slashed her throat.

        Suspicion quickly turned to Mr. Menzies. On the morning after Mrs.

  Hunsaker’s disappearance, two teenagers saw a man and a woman walking

  into the wooded area. The teenagers heard a woman scream and then saw


  1
         In this motion, Mr. Menzies also requested expansion of the
  certificates of appealability to encompass errors in the trial transcript. The
  Court previously granted this part of the motion.


                                        10
Appellate Case: 19-4042   Document: 010110764297    Date Filed: 11/07/2022   Page: 11



  the man returning to his car. After hearing reports about Mrs. Hunsaker’s

  body, one of the teenagers (Tim Larrabee) contacted the police and

  described the man.

          Based on Mr. Larrabee’s description, the police created a composite

  drawing of the man and picked three photographs of possible matches,

  including that of Mr. Menzies. The police showed these three photographs

  and three others to Mr. Larrabee. From these photographs, Mr. Larrabee

  picked the one of Mr. Menzies and said that he looked like the man in the

  wooded area.

          The police also obtained other incriminating evidence showing

  (1) Mrs. Hunsaker’s presence in Mr. Menzies’s car and apartment, (2)

  Mr. Menzies’s possession of Mrs. Hunsaker’s identification cards, and (3)

  Mr. Menzies’s confession to the murder.

          First, the police found Mrs. Hunsaker’s thumbprint in the car that

  Mr. Menzies had been driving. And in Mr. Menzies’s apartment, officers

  found

          •    roughly the same amount of cash ($116) that had been missing
               from the gas station and

          •    Mrs. Hunsaker’s purse.

  Along with the cash and purse, the police matched fibers found on Mrs.

  Hunsaker’s clothing to carpet fibers in Mr. Menzies’s apartment.




                                         11
Appellate Case: 19-4042   Document: 010110764297    Date Filed: 11/07/2022   Page: 12



        Second, the police found evidence that Mr. Menzies had discarded

  Mrs. Hunsaker’s identification cards. As the police were investigating Mrs.

  Hunsaker’s disappearance, they arrested Mr. Menzies on an unrelated

  charge. Upon his booking into the jail, he raced into a changing room. In

  that room, an officer later found Mrs. Hunsaker’s identification cards. And

  Mrs. Hunsaker’s social security card turned up in the belongings of Mr.

  Menzies’s girlfriend.

        Third, a fellow jail inmate testified that Mr. Menzies had confessed

  to killing Mrs. Hunsaker. According to the inmate, Mr. Menzies had

  admitted cutting her throat.

        A jury found Mr. Menzies guilty of capital homicide and aggravated

  kidnapping. After this finding, Mr. Menzies waived his right to sentencing

  by a jury, opting for the trial judge to decide the sentence. So the trial

  judge conducted the penalty phase, obtaining additional evidence and

  eventually sentencing Mr. Menzies to death.

  2.          Appellate and Post-Conviction Proceedings

         After sentencing, Mr. Menzies moved for a new trial on the ground

  that the transcript contained too many errors for appellate review. The trial

  court denied the motion, and the Utah Supreme Court affirmed the denial

  of relief as to the transcription errors. State v. Menzies, 845 P.2d 220, 242

  (Utah 1992). Mr. Menzies then appealed on the merits, and the Utah




                                        12
Appellate Case: 19-4042   Document: 010110764297    Date Filed: 11/07/2022   Page: 13



  Supreme Court affirmed the conviction and sentence. State v. Menzies, 889

  P.2d 393, 396 (Utah 1994).

        Following the direct appeal, Mr. Menzies sought post-conviction

  relief in state court, alleging ineffective assistance of counsel. The state

  trial court denied post-conviction relief. The Utah Supreme Court first

  remanded for further proceedings, Menzies v. Galetka, 150 P.3d 480, 489

  (Utah 2006), and then affirmed the denial of post-conviction relief,

  Menzies v. State, 344 P.3d 581, 588 (Utah 2014).

  3.           Federal Habeas Proceedings

       Mr. Menzies sought federal habeas relief, presenting 43 claims. The

  district court denied habeas relief, and Mr. Menzies obtained a certificate

  of appealability on 9 of the claims. In these claims, he alleged

  ineffectiveness of his counsel during the guilt and penalty stages, error in

  the jury instruction on reasonable doubt, introduction of inadmissible

  evidence in the sentencing phase, failure to properly channel the trial

  judge’s discretion through aggravating circumstances, and errors in the

  trial transcript.

  4.           Standard of Review

        We engage in de novo review of the federal district court’s legal

  analysis, applying the same standard as the district court. Littlejohn v.

  Trammell, 704 F.3d 817, 825 (10th Cir. 2013). In district court, review is

  deferential when the state appellate court has rejected a claim on the


                                        13
Appellate Case: 19-4042   Document: 010110764297    Date Filed: 11/07/2022   Page: 14



  merits. Rainer v. Hansen, 952 F.3d 1203, 1206 (10th Cir. 2020). After the

  state appellate court has rejected a claim, the federal district court can

  reach the merits only if the state court’s decision was

        •     contrary to, or involved an unreasonable application of, clearly
              established federal law, as determined by the Supreme Court of
              the United States, or

        •     based on an unreasonable determination of the facts given the
              evidence presented in state court.
  28 U.S.C. § 2254(d).

        To determine whether a state-court decision conflicted with or

  unreasonably applied clearly established law, we make two determinations.

  Budder v. Addison, 851 F.3d 1047, 1051 (10th Cir. 2017). We first

  determine whether the Supreme Court has clearly established the pertinent

  constitutional protection. House v. Hatch, 527 F.3d 1010, 1018 (10th Cir.

  2008). We then ask whether the state court’s decision was contrary to, or

  involved an unreasonable application of, that precedent. Id.

        Our deference extends not only to the state court’s legal conclusions

  but also its factual findings. For these findings, we defer to the state court

  unless it “plainly misapprehend[ed] or misstate[d] the record in making

  [its] findings, and the misapprehension goes to a material factual issue that

  is central to [the] petitioner’s claim.” Ryder ex rel. Ryder v. Warrior, 810

  F.3d 724, 739 (10th Cir. 2016) (quoting Byrd v. Workman, 645 F.3d 1159,

  1171–72 (10th Cir. 2011)). To overcome the state court’s factual findings,



                                        14
Appellate Case: 19-4042   Document: 010110764297   Date Filed: 11/07/2022   Page: 15



  the petitioner must show that the findings are objectively unreasonable.

  Smith v. Aldridge, 904 F.3d 874, 880 (10th Cir. 2018).

        If the state’s highest court acted unreasonably in applying Supreme

  Court precedent or in finding facts, the district court must decide whether

  the conviction or sentence had violated federal law or the federal

  constitution. See Fry v. Pliler, 551 U.S. 112, 119 (2007) (stating that 28

  U.S.C. § 2254(d) provides “precondition[s] to the grant of habeas relief

  . . . , not an entitlement to it”); Hancock v. Trammell, 798 F.3d 1002, 1010

  (10th Cir. 2015) (“[E]ven when petitioners satisfy the threshold in

  § 2254(d), they must establish a violation of federal law or the federal

  constitution.”).

  5.          The Utah Supreme Court reasonably rejected Mr. Menzies’s
              claims of ineffective assistance of counsel during the guilt
              phase.

        Mr. Menzies claims ineffective assistance of counsel in the guilt

  phase based on his attorneys’ failure to

        •     seek suppression of the identification testimony of Mr.
              Larrabee, a witness who testified that he had seen a man
              resembling Mr. Menzies in the area where Mrs. Hunsaker’s
              body was discovered,

        •     investigate the accounts of Mr. Larrabee and his girlfriend, and

        •     investigate and challenge the testimony of Walter Britton, a
              witness who testified that Mr. Menzies had confessed to the
              killing.




                                        15
Appellate Case: 19-4042   Document: 010110764297   Date Filed: 11/07/2022   Page: 16



  The Utah Supreme Court rejected Mr. Menzies’s claims, and the federal

  district court concluded that rejection of these claims was reasonable based

  on Supreme Court precedent and the record. We agree.

  5.1           Standard for Obtaining Relief Based on Ineffective
                Assistance of Counsel

        Mr. Menzies’s claim of ineffective assistance is governed by the two-

  part standard established by Strickland v. Washington, 466 U.S. 668

  (1984).

        Under that standard, courts must determine whether the attorneys’

  performance was deficient. See Strickland, 466 U.S. at 687. Performance is

  deficient when the mistakes are so serious that the attorneys are no longer

  serving as “counsel” under the Sixth Amendment. Id. In determining

  whether the deficiency rises to this level, the court ordinarily presumes

  that counsel’s performance is reasonable and might entail a sound strategy.

  Id. at 689.

        To overcome the presumption of reasonableness, a petitioner “must

  show that counsel’s representation fell below an objective standard of

  reasonableness.” Id. at 688. This inquiry is “highly deferential” and must

  be made without “the distorting effects of hindsight.” Id. at 689. Strategic

  decisions made after a “thorough investigation” are afforded even greater

  deference and are “virtually unchallengeable.” Id. at 690.




                                        16
Appellate Case: 19-4042   Document: 010110764297    Date Filed: 11/07/2022   Page: 17



        Even if the representation had been deficient, the federal district

  court must determine whether the deficiency would have been prejudicial.

  Id. at 682. Prejudice exists if there “is a reasonable probability that, but

  for counsel’s unprofessional errors, the result of the proceeding would

  have been different.” Id. at 694.

        When a habeas petitioner alleges ineffective assistance of counsel,

  courts must engage in doubly deferential judicial review. Knowles v.

  Mirzayance, 556 U.S. 111, 123 (2009). Deference rests on both the

  constitutional standard (from Strickland) and the standard for habeas

  relief. See id. (“The question ‘is not whether a federal court believes the

  state court’s determination’ under Strickland ‘was incorrect but whether

  [it] was unreasonable—a substantially higher threshold.’” (quoting Schriro

  v. Landrigan, 550 U.S. 465, 473 (2007)) (alteration in original)). Given the

  two layers of deference, a court must consider “whether there is any

  reasonable argument that counsel satisfied Strickland’s deferential

  standard.” Ellis v. Raemisch, 872 F.3d 1064, 1084 (10th Cir. 2017)

  (quoting Harrington v. Richter, 562 U.S. 86, 105 (2011) (emphasis in

  Ellis)).

  5.2         Identification Testimony at Trial

        Mr. Larrabee testified at trial that he and his girlfriend had visited

  the wooded area where Mrs. Hunsaker’s corpse was later found.

  Mr. Larrabee said that while he was at the wooded area, he had seen a man


                                        17
Appellate Case: 19-4042   Document: 010110764297   Date Filed: 11/07/2022   Page: 18



  and a woman walking closely together. Mr. Larrabee heard them talking,

  but could not tell what they were saying.

          About ten minutes later, Mr. Larrabee heard a scream. He assumed

  that the woman had slipped or had seen an animal. About fifteen to twenty

  minutes after hearing the scream, Mr. Larrabee saw the man returning

  alone to the parking lot and an older car that looked like it was in poor

  condition.

  5.2.1        Photo Arrays

          After hearing reports of the discovery of Mrs. Hunsaker’s body, Mr.

  Larrabee contacted the police. A police officer responded by showing Mr.

  Larrabee a photo array of six subjects. Mr. Larrabee initially didn’t pick

  any of the photographs. But minutes later, he asked to view the

  photographs again and picked the one of Mr. Menzies, saying that he

  resembled the man in the wooded area.

  5.2.2        Identification of Objects

          The officers also took Mr. Larrabee to a parking lot and asked him if

  any of the cars resembled the one he had seen in the wooded area. Mr.

  Larrabee identified a car that Mr. Menzies had borrowed.

          The officers also showed Mr. Larrabee a coat belonging to Mr.

  Menzies. Mr. Larrabee testified that the coat resembled the one that the

  man had worn in the wooded area.




                                        18
Appellate Case: 19-4042   Document: 010110764297   Date Filed: 11/07/2022   Page: 19



  5.2.3        Lineup

          Months later, Mr. Larrabee viewed a lineup with eight individuals,

  including Mr. Menzies. Mr. Larrabee identified another man as the person

  in the wooded area. So the prosecutor didn’t ask Mr. Larrabee on direct

  examination about the lineup. But on cross-examination, Mr. Larrabee

  admitted that he had failed to identify Mr. Menzies during the lineup.

          To counter that admission, the prosecutor conducted redirect

  examination. There Mr. Larrabee pointed out that shortly after the lineup,

  he asked a prosecutor if someone else in the lineup (who was Mr. Menzies)

  was the suspect.

          Mr. Menzies’s counsel objected to this testimony and moved for a

  mistrial. The trial court struck this part of the testimony but declined to

  grant a mistrial.

  5.3          The Utah Supreme Court’s Disposition of Claims Involving
               Identification Testimony

          In the Utah Supreme Court, Mr. Menzies complained of trial

  counsel’s failure to seek suppression of Mr. Larrabee’s testimony about the

  photo arrays. The Utah Supreme Court rejected this claim based on a

  failure to show either deficient representation or prejudice. On the issue of

  deficient representation, the court reasoned that

          •    Mr. Menzies had failed to present evidence of undue
               suggestiveness and




                                        19
Appellate Case: 19-4042   Document: 010110764297    Date Filed: 11/07/2022   Page: 20



         •      trial counsel acted reasonably in pointing out the flaws in Mr.
                Larrabee’s testimony rather than seeking suppression.

  Menzies v. State, 344 P.3d 581, 616–19 (Utah 2014). The Utah Supreme

  Court also found no prejudice based on the failure to show a likely

  difference in the outcome without the testimony on the photo array. Id. at

  619.

         For Mr. Larrabee’s identification of Mr. Menzies following the

  lineup, the Utah Supreme Court observed that the trial court had stricken

  this part of the testimony. Id. at 618.

  5.4           Mr. Menzies’s Challenges to the Utah Supreme Court’s
                Decision

         In our court, Mr. Menzies again argues that his trial counsel had

  failed to (1) argue undue suggestiveness in the photo arrays, lineup, and

  object identifications, and (2) seek suppression of Mr. Larrabee’s

  identification testimony.

         A photo array or lineup should be excluded under the Fourteenth

  Amendment’s Due Process Clause only when the circumstances are “so

  impermissibly suggestive as to give rise to a very substantial likelihood of

  irreparable misidentification.” Simmons v. United States, 390 U.S. 377,

  384 (1968).




                                         20
Appellate Case: 19-4042   Document: 010110764297    Date Filed: 11/07/2022    Page: 21



  5.4.1        The Photo Arrays

          Mr. Menzies contends that his trial counsel should have sought

  exclusion of identification testimony based on undue suggestiveness in the

  photo arrays.

  5.4.1.1      Deficiency

          The state supreme court reasonably applied federal law and the

  record when concluding that defense counsel had not acted deficiently in

  their approach to the photo arrays.

  5.4.1.1.1    Statement that a Suspect was Already in Custody

          In challenging the admissibility of identification from the photo

  arrays, Mr. Menzies argues that Mr. Larrabee knew that the suspect was

  already in custody. But the Utah Supreme Court concluded that Mr.

  Larrabee had viewed the photo arrays before learning that the suspect was

  in custody. Menzies v. State, 344 P.3d 581, 618 (Utah 2014).

          This conclusion reflected a reasonable interpretation of the record. In

  the state post-conviction proceedings, Mr. Menzies argued that the Utah

  Supreme Court had confused the lineup with the photo arrays, insisting that

  a law-enforcement officer had told Mr. Larrabee before the photo arrays

  that a suspect was in custody. See Post-Conviction R. at 12,293. This

  argument conflicts with Mr. Larrabee’s sworn statement. There he said that

  the law-enforcement officer’s comment had preceded the lineup, not the

  photo arrays. Given that sworn statement, the Utah Supreme Court


                                         21
Appellate Case: 19-4042   Document: 010110764297   Date Filed: 11/07/2022   Page: 22



  reasonably found that when the photo arrays were conducted, Mr. Larrabee

  hadn’t known that the police had anyone in custody. 2 Menzies v. State, 344

  P.3d 581, 618 (Utah 2014).

        Mr. Menzies does not point to any evidence undermining the Utah

  Supreme Court’s understanding of the timing of the law-enforcement

  officer’s statements. Under that timing, the officer’s alleged statement

  would not have supported suppression of Mr. Larrabee’s testimony about

  the photo arrays. 3

  5.4.1.1.2   Second Viewing of the Photo Array

        Mr. Menzies also argues that his trial counsel should have challenged

  the admissibility of Mr. Larrabee’s testimony about his second viewing of

  the photos. According to Mr. Menzies, the second viewing was too

  suggestive because Mr. Larrabee had examined the photos and couldn’t

  make an identification.


  2
       Mr. Menzies also asserts that the “police led Larrabee to believe the
  suspect was in the photo array.” Appellant’s Opening Br. at 21. Mr.
  Menzies provides no citation for this assertion.
  3
        In federal district court, Mr. Larrabee presented a different account:
  “We [had been] told on more than one occasion by detectives that they had
  the man responsible in custody, and I assumed that the photos we were
  shown included the man that was said to be in custody.” R. vol. VII, at 26,
  ¶ 8. We do not consider this account. In reviewing the Utah Supreme
  Court’s decision, we consider only the evidence in the state-court record.
  See Shinn v. Ramirez, 142 S. Ct. 1718, 1731–32 (2022) (“[T]he federal
  [habeas] court may review the claim based solely on the state-court
  record.”).



                                        22
Appellate Case: 19-4042   Document: 010110764297   Date Filed: 11/07/2022   Page: 23



        Mr. Menzies failed to preserve this argument by omitting it in

  district court. See Harris v. Sharp, 941 F.3d 962, 975 (10th Cir. 2019)

  (“Even in habeas cases involving the death penalty, we consider arguments

  forfeited or waived when they are raised for the first time on appeal.”). 4

        Mr. Menzies’s argument would fail even if he had preserved it in

  district court. At trial, Mr. Larrabee hadn’t made a firm identification from

  his second look at the photos; he instead had said only that one of the men

  (Mr. Menzies) looked “most like” the man seen in the wooded area.

        When the trial court ruled, it had no precedential opinion in federal

  or state court addressing the admissibility of this kind of testimony or the

  effect of reshowing photos after an inability to make an identification. 5 So

  a fair-minded jurist could justifiably view defense counsel’s failure to

  object as reasonable.

        Mr. Menzies points to an out-of-circuit opinion that found undue

  suggestiveness: Thomas v. Varner, 428 F.3d 491, 504 (3d Cir. 2005).

  Appellant’s Opening Br. at 21. There the Third Circuit found trial counsel


  4
        Mr. Menzies has not urged plain error, so we’d decline to apply the
  plain-error standard even if we were to classify the issue as forfeited rather
  than waived. See Hancock v. Trammell, 798 F.3d 1002, 1011 (10th Cir.
  2015) (declining to consider a forfeited habeas claim because the petitioner
  had not urged plain error).
  5
        Mr. Menzies concedes that defense counsel did not challenge the
  suggestiveness of the photo arrays. Defense counsel instead objected based
  on a failure to disclose this identification before the trial. Appellant’s
  Opening Br. at 21–22.


                                        23
Appellate Case: 19-4042   Document: 010110764297   Date Filed: 11/07/2022   Page: 24



  ineffective for failing to move to suppress or object to a suggestive

  identification after a witness had testified “that he would not have made

  the identification if the detective had not strongly suggested that the two

  pictures highlighted were of the perpetrators.” Thomas, 428 F.3d at 504.

        The Utah Supreme Court could reasonably find no similarly

  suggestive comments here. So the Utah Supreme Court reasonably

  concluded that Mr. Menzies’s counsel had not acted deficiently by

  declining to seek suppression of the second photo array.

  5.4.1.1.3   Lack of an Admonition

        Mr. Menzies also argues that law-enforcement officers failed to

  admonish Mr. Larrabee that the photo array might not include the suspect.

  But the Supreme Court has never required this admonition, and our court

  hasn’t viewed the lack of such an admonition as fatal. E.g., United States

  v. Worku, 800 F.3d 1195, 1204–05 (10th Cir. 2015) (upholding the

  introduction of identification testimony based on a photo array even though

  the law-enforcement officers had allegedly failed to provide the witnesses

  with admonitions required by department policy); accord United States v.

  Carr, 761 F.3d 1068, 1076 (9th Cir. 2014) (concluding that identification

  testimony wasn’t undermined by a police officer’s failure to admonish a

  witness that the photos might not have included pictures of the suspect).

  Given this precedent, the Utah Supreme Court could reasonably conclude




                                        24
Appellate Case: 19-4042   Document: 010110764297   Date Filed: 11/07/2022    Page: 25



  that Mr. Menzies’s attorneys hadn’t acted deficiently by declining to

  challenge the lack of an admonition from the police.

  5.4.1.1.4   False Dichotomy

        Mr. Menzies also asserts that the Utah Supreme Court created a false

  choice between seeking suppression of the identification testimony and

  impeaching it after it had been allowed into evidence. He bases this

  assertion on two sentences in the Utah Supreme Court’s opinion:

              Mr. Menzies has not raised a genuine issue of material fact
        regarding trial counsel’s decision to impeach Mr. Larrabee’s . . .
        testimony. Trial counsel acted reasonably in pointing out the
        flaws in the testimony rather than seeking to suppress it on the
        ground that the police used unnecessarily suggestive tactics.

  Menzies v. State, 344 P.3d 581, 619 (Utah 2015).

        Mr. Menzies takes these sentences out of context. Right before these

  two sentences, the court had explained at length why it didn’t regard the

  identification testimony as unduly suggestive. Id. at 617–19. Based on that

  explanation, the court stated that it viewed Mr. Menzies’s challenges as

  attacks on “the weight,” rather than the admissibility, of the identification

  testimony. Id. at 618. The court did not suggest that defense counsel had to

  choose between a pretrial motion to suppress and impeachment at trial. We

  thus reject Mr. Menzies’s assertion that the Utah Supreme Court had relied

  on a false choice between a motion to suppress and impeachment at trial.




                                        25
Appellate Case: 19-4042   Document: 010110764297    Date Filed: 11/07/2022   Page: 26



  5.4.1.2.    Prejudice

        The Utah Supreme Court also acted reasonably in concluding that Mr.

  Menzies had not established prejudice. In a single sentence, Mr. Menzies

  asserts that the result of the trial would have been different if the trial

  court had suppressed evidence from the photo array.

        According to Mr. Menzies, the only evidence tying him to the crime

  scene was Mr. Larrabee’s testimony. But Mr. Menzies disregards much of

  the evidence tying Mr. Menzies to the murder. See Menzies v. State, 344

  P.3d 581, 591 (Utah 2014) (discussing “numerous pieces of evidence

  indicating that Mr. Menzies killed Mrs. Hunsaker”).

        In any event, the Utah Supreme Court needed to address prejudice in

  light of the argument that Mr. Menzies had presented. See Green v. Louder,

  29 P.3d 638, 647 (Utah 2001) (stating that the court would not assume the

  appellant’s burden of arguing and researching an appellant’s contention).

  He argued only that the defense attorney had a “good chance” of

  persuading the trial court to strike the testimony of Mr. Larrabee, whom

  Mr. Menzies called the State’s “star witness.” Appellant’s Opening Br. at

  97, Menzies v. State, No. 20120290-SC (Utah Feb. 14, 2013). The Utah

  Supreme Court rejected this conclusory assertion of prejudice, observing

  that Mr. Menzies had just “restate[d] the basic prejudice standard and

  provide[d] no analysis regarding why” he thought that an objection stood a




                                         26
Appellate Case: 19-4042   Document: 010110764297   Date Filed: 11/07/2022   Page: 27



  “good chance” of succeeding. Menzies v. State, 344 P.3d 581, 619 (Utah

  2014).

          Even now, Mr. Menzies does not say what was wrong with the Utah

  Supreme Court’s reasoning on prejudice. Given that failure, we are hard-

  pressed to question the reasonableness of the court’s decision on prejudice.

  See Wellmon v. Colo. Dep’t of Corrs., 952 F.3d 1242, 1249 (10th Cir.

  2020) (concluding that we review the reasonableness of a state court’s

  decision “in light of the arguments” that the petitioner had presented in

  state court).

  5.4.2        The Lineup

          Mr. Menzies also argues that his counsel should have moved to

  suppress Mr. Larrabee’s testimony that he had asked after the lineup if Mr.

  Menzies was the suspect. Mr. Menzies contends that the lineup was

  impermissibly suggestive because (1) his shirt was much darker than the

  other men’s shirts, (2) irregularities in the photo array had contaminated

  the lineup, and (3) an officer had told Mr. Larrabee that the suspect had

  recently gained or lost 20 pounds.

          Mr. Menzies failed to preserve these contentions by omitting them

  from the habeas petition. See Harris v. Sharp, 941 F.3d 962, 975 (10th Cir.

  2019) (“Even in habeas cases involving the death penalty, we consider

  arguments forfeited or waived when they are raised for the first time on

  appeal.”). Mr. Menzies doesn’t deny the omission of these allegations from


                                        27
Appellate Case: 19-4042   Document: 010110764297     Date Filed: 11/07/2022   Page: 28



  his habeas petition. He instead says that (1) he alleged irregularities in the

  lineup and (2) “the lineup photo was part of the state court record.”

  Appellant’s Reply Br. at 4. But the district court had no duty to scour the

  state-court record in search of a habeas theory. So Mr. Menzies waived or

  forfeited these contentions by omitting them in his habeas petition.

          Even if Mr. Menzies had not waived or forfeited these contentions,

  we’d reject them because the trial court struck the testimony about the

  lineup and told the jury to disregard this testimony. See Williams v.

  Bagley, 380 F.3d 932, 975 (6th Cir. 2004) (concluding that a habeas

  petitioner had failed to show prejudice on a claim of ineffective assistance

  because the trial court had instructed the jury to disregard the testimony).

  We ordinarily presume that jurors follow instructions, Richardson v.

  Marsh, 481 U.S. 200, 211 (1987), and Mr. Menzies doesn’t say why we

  should reject that presumption here. With no such reason, we conclude that

  the Utah Supreme Court acted reasonably in rejecting Mr. Menzies’s

  conclusory assertion of prejudice.

  5.4.3        The Identification of Objects

          Mr. Menzies also claims deficiencies in his trial counsel’s failure to

  seek suppression of Mr. Larrabee’s testimony identifying

          •    the car that he had seen in the parking lot and

          •    the coat that Mr. Menzies had worn.




                                         28
Appellate Case: 19-4042   Document: 010110764297    Date Filed: 11/07/2022    Page: 29



  Mr. Menzies points out that

        •    there were only one or two older cars in the parking lot (where
             Mr. Larrabee had pointed to the car owned by Mr. Menzies’s
             friend) and

        •    a detective had shown Mr. Larrabee only a single coat.

        In the Utah Supreme Court, Mr. Menzies argued that officers had

  used unduly suggestive procedures to obtain Mr. Larrabee’s identification

  of the car and the coat. The Utah Supreme Court rejected this argument

  without discussing this part of the testimony. Menzies v. State, 344 P.3d

  581, 618 (Utah 2014). We review the reasonableness of the Utah Supreme

  Court’s decision based on the arguments presented. See Wellmon v. Colo.

  Dep’t of Corrs., 952 F.3d 1242, 1249 (10th Cir. 2020) (“[U]nder

  Section 2254(d), we review the reasonableness of a state court’s decision

  in light of the arguments the petitioner raised in the state court.”).

        In his post-conviction appeal, Mr. Menzies questioned identification

  of the car only once. That reference consisted of two sentences in a

  footnote in the statement of facts:

        The police may use suggestive identification procedures relating
        to physical evidence to frame a suspect. Johnson v. Sublett, 63
        F.3d 926, 932 (9th Cir. 1995)). This happened here as there were
        only two or three older cars in the lot, and they did not look like
        [the car that had been loaned to Mr. Menzies].

  Appellant’s Opening Br. at 11 n.16, Menzies v. State, No. 20120290-SC

  (Utah Feb. 14, 2013). The Utah Supreme Court doesn’t typically consider

  arguments when they appear only in a statement of facts or in a footnote.


                                        29
Appellate Case: 19-4042   Document: 010110764297    Date Filed: 11/07/2022   Page: 30



  E.g., Pohl, Inc. of Am. v. Webelhuth, 201 P.3d 944, 952–53 (Utah 2008)

  (failure to develop an argument beyond the statement of facts); Anderson v.

  Taylor, 149 P.3d 352, 359 (Utah 2006) (declining to consider a request

  consisting of two conclusory sentences in a footnote); see also Allen v.

  Friel, 194 P.3d 903, 907–08 (Utah 2008) (stating that a brief is inadequate

  when it cites authority without developing or analyzing it based on that

  authority).

        But let’s assume, for the sake of argument, that Mr. Menzies

  adequately developed this argument about identification of the car. In the

  Utah Supreme Court, Mr. Menzies cited only a single Ninth Circuit

  opinion. Even there, the Ninth Circuit had rejected a habeas petitioner’s

  challenge to testimony involving identification of a car. Johnson v. Sublett,

  63 F.3d 926, 931–32 (9th Cir. 1995). Mr. Menzies supplied the Utah

  Supreme Court with no other legal authority for his challenge to the

  testimony identifying his car. Mr. Menzies also failed to support his

  challenge with any factual basis, stating only that the police had

        •       taken Mr. Larrabee to see vehicles parked in the police lot and

        •       these vehicles included Mr. Menzies’s “beat up 1974 Chevy . . .
                with a distinguishing dent to the front hood.”

  Appellant’s Opening Br. at 11, Menzies v. State, No. 20120290-SC (Utah

  Feb. 14, 2013). Given the cursory legal and factual references, the Utah

  Supreme Court acted reasonably in summarily rejecting Mr. Menzies’s



                                         30
Appellate Case: 19-4042   Document: 010110764297   Date Filed: 11/07/2022   Page: 31



  challenge as to the car. See Wellmon v. Colo. Dep’t of Corrs., 952 F.3d

  1242, 1249 (10th Cir. 2020).

        Mr. Menzies also challenges testimony identifying a coat that he had

  allegedly worn in the wooded area. For this challenge, Mr. Menzies points

  out that

        •     the police showed Mr. Larrabee only a single coat and

        •     that coat didn’t match Mr. Larrabee’s earlier description.

  To resolve this challenge, we consider the reasonableness of the Utah

  Supreme Court’s “decision in light of the arguments the petitioner raised in

  the state court.” Id.

        In the post-conviction appeal, Mr. Menzies’s argument consisted of

  this sentence, which lacked any citation to the record or to case law: “The

  jacket show ups were suggestive in that they did not require Larrabee . . .

  to select Appellant’s jacket from an array of similar jackets.” Appellant’s

  Opening Br. at 98, Menzies v. State, No. 20120290-SC (Utah Feb. 14,

  2013). This sentence provided the Utah Supreme Court with no legal

  support for his challenge.

        Nor was there a basis in the case law, for various circuits had held

  that due process did not require displays of similar objects before allowing

  testimony identifying an object. See Johnson v. Sublett, 63 F.3d 926, 932

  (9th Cir. 1995) (“There is no authority holding that a defendant’s due




                                        31
Appellate Case: 19-4042   Document: 010110764297   Date Filed: 11/07/2022   Page: 32



  process right to reliable identification procedures extends beyond normal

  authenticity and identification procedures for physical evidence offered by

  the prosecution.”); see also Johnson v. Ross, 955 F.2d 178, 181 (2d Cir.

  1992) (“[I]dentification of clothing is not a procedure so inherently

  ‘conducive to irreparable mistaken identification’ as to provide the basis

  for a denial of due process.” (quoting Foster v. California, 394 U.S. 440,

  442 (1969))); Inge v. Procunier, 758 F.2d 1010, 1015 (4th Cir. 1985)

  (stating that identification of a truck isn’t “governed by the constitutional

  limitations that control the identification of a defendant”). With no legal

  basis to question the admissibility of Mr. Larrabee’s testimony, the Utah

  Supreme Court acted reasonably in rejecting the challenge.

        We thus conclude that the Utah Supreme Court acted reasonably in

  rejecting Mr. Menzies’s theories of ineffective assistance as to Mr.

  Larrabee’s identification testimony. 6




  6
        In a single sentence, Mr. Menzies also asserts that the Utah Supreme
  Court failed to consider the pertinent factors bearing on the
  constitutionality of the identification testimony. Appellant’s Opening Br.
  at 27–28. This assertion is mistaken. The court identified these factors and
  discussed them at length. Menzies v. State, 344 P.3d 581, 617–19 (Utah
  2014).


                                        32
Appellate Case: 19-4042   Document: 010110764297     Date Filed: 11/07/2022     Page: 33



  5.4.4        Failure to Investigate the Account of Mr. Larrabee and His
               Girlfriend

          Mr. Menzies also argues that his trial counsel should have

  interviewed Mr. Larrabee and his girlfriend. For this argument, Mr.

  Menzies relies on an affidavit from Mr. Larrabee, which stated two points:

          1.   On the day that I sighted the couple hiking at Storm
               Mountain, I went there to be alone with my girlfriend . . . .
               I was primarily interested in having private time with her,
               and I was focused on this amorous time I had spent with
               her. [She] and I were kissing on a picnic table after the
               time that the couple had disappeared from our view.

          2.   When the male hiker was walking in the direction of the
               parking lot by himself some time later (1) [my girlfriend’s]
               back was towards the male hiker; (2) I was watching the
               male hiker to ensure that he had left the area so that I could
               enjoy being with [my girlfriend] without her being
               concerned; (3) there were various shrubs and trees
               obstructing my line of vision when I was observing the
               male hiker head towards the parking lot; (4) the distance
               between myself and the male hiker as he was walking in
               the direction of the parking lot was between fifty and 100
               yards; (5) because of the positions of myself and the male
               hiker, I could not see his face squarely as he headed in the
               direction of the parking lot; and (6) the only part of the
               hiker’s head that I could see was his back, and his right
               profile.

  Post-Conviction R. at 12,293. According to Mr. Menzies, his trial attorney

  should have elicited Mr. Larrabee’s focus on his girlfriend rather than the

  nearby hiker. The Utah Supreme Court rejected this claim, concluding that

  the attorney had not acted deficiently or prejudicially by failing to

  interview Mr. Larrabee and his girlfriend. Menzies v. State, 344 P.3d 581,

  617 (Utah 2014).


                                         33
Appellate Case: 19-4042   Document: 010110764297   Date Filed: 11/07/2022   Page: 34



        For this conclusion, the court pointed to three considerations. First,

  Mr. Menzies’s counsel had cross-examined these witnesses and highlighted

  the weaknesses of their testimony. Id. Second, “Mr. Menzies d[id] not

  explain how the jury knowing that Mr. Larrabee’s attention was directed at

  [his girlfriend] for the purpose of having sexual relations would have

  changed the outcome of the case.” Id. (emphasis in original). Finally, the

  jury might have concluded that Mr. Larrabee’s concern over being seen

  with his girlfriend would have sharpened his attention to others in the area.

  Id.

        In our appeal, Mr. Menzies challenges the reasonableness of the Utah

  Supreme Court’s determinations, arguing factually that Mr. Larrabee’s

  affidavit undermines his identification testimony. In our view, however,

  the court was making a legal conclusion (rather than a factual finding) on

  the significance of the new information. See Wood v. Carpenter, 907 F.3d

  1279, 1291 (10th Cir. 2018) (holding that an assessment of the strength of

  the evidence is a legal determination). 7

        The Utah Supreme Court acted reasonably in characterizing the

  entirety of Mr. Larrabee’s account. The affidavit states that he was


  7
        Mr. Menzies contends that Wood mischaracterized a Supreme Court
  opinion (Williams v. Taylor, 529 U.S. 362 (2000)). But we are bound by
  Wood irrespective of its correctness. See United States v. Walling, 936
  F.2d 469, 472 (10th Cir. 1991) (“One panel of the court cannot overrule
  circuit precedent.”).



                                        34
Appellate Case: 19-4042   Document: 010110764297   Date Filed: 11/07/2022   Page: 35



  “watching the hiker to ensure that he had left the area.” Post-Conviction R.

  at 12,293. This statement could reasonably suggest that Mr. Larrabee was

  focused on the hiker, and this focus on the hiker might have triggered

  memory of details. So the Utah Supreme Court reasonably concluded that

  Mr. Menzies’s trial counsel hadn’t acted prejudicially in failing to

  interview Mr. Larrabee. 8

  5.5         Failure to Challenge the Testimony of Walter Britton

        Mr. Menzies’s final challenge to his trial counsel’s performance

  involves the testimony of Walter Britton, a fellow inmate at the jail. In the

  preliminary hearing, Mr. Britton testified that Mr. Menzies had

        •     admitted killing Mrs. Hunsaker and

        •     acknowledged a great thrill from cutting her throat.

  Mr. Britton refused to testify at trial, and the prosecution used his

  testimony from the preliminary hearing.

        During the post-conviction proceedings, Mr. Menzies submitted an

  affidavit from Mr. Britton, which recanted some of his testimony about the

  confession. See Post-Conviction R. at 12,246. For example, Mr. Britton

  denied that Mr. Menzies had acknowledged a thrill from cutting Mrs.

  Hunsaker’s throat, adding: “It is possible that Mr. Menzies may not have



  8
         Mr. Menzies also says that his attorney should have interviewed the
  girlfriend. But Mr. Menzies doesn’t say what the girlfriend would have
  added.


                                        35
Appellate Case: 19-4042   Document: 010110764297    Date Filed: 11/07/2022   Page: 36



  admitted to me that he had killed the victim. I believe that I may have told

  the police and the court that because I was scared, and facing a lot of

  prison time on the federal charges.” Id. Finally, Mr. Britton stated that he

  was taking anxiety medication when he talked to Mr. Menzies: “I felt like I

  was in a fog . . . and for this additional reason, my statements . . . may

  have been inaccurate.” Id.

          Mr. Menzies asserts that his trial counsel should have

          •    discovered evidence of Mr. Britton’s mental illness and
               impeached him with it,

          •    discovered the benefits that Mr. Britton received from his
               testimony and impeached him with those benefits, and

          •    interviewed an inmate (George Benitez), who stated that Mr.
               Britton had described a plan to fabricate testimony about Mr.
               Menzies in order to obtain a milder sentence.

  5.5.1        The Utah Supreme Court’s Disposition of the Claim

          The Utah Supreme Court rejected Mr. Menzies’s first two assertions.

          For the assertion about Mr. Britton’s mental illness, the Utah

  Supreme Court concluded that defense counsel had conducted a reasonable

  investigation. The attorney had subpoenaed the federal court for mental

  health records but received no responsive documents. In the Utah Supreme

  Court’s view, the failure to take additional measures to impeach Mr.

  Britton with mental health evidence was neither deficient nor prejudicial.

  Menzies v. State, 344 P.3d 81, 615–16 (Utah 2014).




                                         36
Appellate Case: 19-4042   Document: 010110764297    Date Filed: 11/07/2022   Page: 37



          For the assertion involving benefits from testifying, the court

  observed that Mr. Menzies’s trial counsel had used the relevant

  information to challenge Mr. Britton’s credibility: “[Trial] counsel

  highlighted the weakness of Mr. Britton’s testimony [at the preliminary

  hearing] by showing that he was eager to testify against Mr. Menzies when

  he thought he might benefit by doing so, but he stopped cooperating once

  he realized that benefit would not materialize.” Id. at 616.

          The Utah Supreme Court did not address the claim involving Mr.

  Benitez’s account because Mr. Menzies had not raised that claim in the

  state proceedings.

  5.5.2        Mental-Health Evidence

          Mr. Menzies argues that his attorney should have impeached Mr.

  Britton with evidence of his mental illness. The evidence appeared in (1) a

  letter by a psychiatrist, Dr. Breck Lebegue, who had interviewed Mr.

  Britton to address his competency to stand trial and (2) a report involving

  Mr. Britton’s competency. 9

          In the habeas appeal, Mr. Menzies relies primarily on Dr. Lebegue’s

  letter. Defense counsel had offered the letter into evidence. But the trial


  9
        Three other pieces of evidence suggested that Mr. Britton may have
  been mentally ill: (1) the docket in Mr. Britton’s criminal case contained a
  motion for determination of mental capacity; (2) Mr. Britton acknowledged
  that he had undergone a mental health evaluation; and (3) Mr. Menzies had
  told his attorneys that Mr. Britton was mentally ill. But Mr. Menzies
  focuses on Dr. Lebegue’s letter.


                                         37
Appellate Case: 19-4042   Document: 010110764297    Date Filed: 11/07/2022   Page: 38



  court excluded the letter because it constituted inadmissible hearsay.

  Despite that ruling, defense counsel could have

        •     subpoenaed Dr. Lebegue to testify about the contents of his
              letter or

        •     cross-examined Mr. Britton with the letter.

  Defense counsel bypassed these opportunities, and Mr. Menzies criticizes

  this decision.

        In Utah, the party seeking to admit evidence of mental illness must

  “show that it actually affects the witness’s credibility.” State v. Stewart,

  925 P.2d 598, 601 n.2 (Utah Ct. App. 1996). This showing requires a

  demonstration that the mental illness “affects the witness’s ability to

  accurately perceive, recall, and relate events” because “[not] all mental

  disorders affect a person’s credibility.” Id. at 600.

        Mr. Menzies argues that Mr. Britton’s mental illness diminished his

  credibility, focusing primarily on Dr. Lebegue’s letter. For this argument,

  Mr. Menzies points out that the Utah Supreme Court never discussed the

  failure to call Dr. Lebegue as a witness. In assessing this criticism, we

  consider the arguments presented in the post-conviction appeal. See

  Wellmon v. Colo. Dep’t of Corrs., 952 F.3d 1242, 1249 (10th Cir. 2020).

        There Mr. Menzies referred to this allegation in just a single

  sentence, stating that he’d alleged defense counsel’s failure to “subpoena

  Britton’s psychiatrist for trial.” Appellant’s Opening Br. at 86, Menzies v.



                                        38
Appellate Case: 19-4042   Document: 010110764297   Date Filed: 11/07/2022   Page: 39



  State, No. 20120290-SC (Utah Feb. 14, 2013). Mr. Menzies never told the

  Utah Supreme Court what Dr. Lebegue had said in his letter or would have

  testified. 10 Given that omission, the Utah Supreme Court acted reasonably

  in declining to discuss a claim involving his letter.

        The letter itself provided little reason for defense counsel to call Dr.

  Lebegue as a witness. In the letter, Dr. Lebegue explained that he couldn’t

  “derive an opinion” on Mr. Britton’s mental state because the interview

  had lasted only 30 minutes. Given Dr. Lebegue’s inability to derive an

  opinion, why call him as a witness?

        In his reply brief, Mr. Menzies states that Dr. Lebegue found that Mr.

  Britton could not rationally cooperate with his attorney. This statement

  misinterprets Dr. Lebegue’s letter. In the letter, Dr. Lebegue explains that

  he

        •     was asked to render an opinion on Mr. Britton’s ability “to
              understand the proceedings . . . or to assist in his defense,” and

        •     could not “derive an opinion as to the defendant’s mental
              state.”

  Post-Conviction R. at 11,538. Because Dr. Lebegue couldn’t derive an

  opinion, he recognized that Mr. Britton “may” lack the ability to cooperate

  with his attorney. Id. at 11,539.



  10
        Mr. Menzies did cite the letter, but only when stating the reason for
  Dr. Lebegue’s psychiatric evaluation—not for anything that the doctor had
  said.


                                        39
Appellate Case: 19-4042   Document: 010110764297    Date Filed: 11/07/2022   Page: 40



          Mr. Menzies omits the word “may”; Dr. Lebegue never expressed an

  opinion on Mr. Britton’s inability to assist his attorney. Given the qualifier

  “may,” a fair-minded jurist could reasonably conclude that this possibility

  wouldn’t affect Mr. Britton’s ability to accurately perceive, recall, and

  relate events.

          Dr. Lebegue’s letter could thus support trial counsel’s decision to

  forgo testimony about Mr. Britton’s mental health. Rather than suggest

  affliction with a mental illness, trial counsel developed a strategy

  involving Mr. Britton’s effort to soften his own sentence. Advancing this

  strategy, Mr. Menzies’s attorney argued that Mr. Britton had accurately

  recalled the news reports about the murder and used them to fabricate Mr.

  Menzies’s confession in order to obtain favorable treatment. See Original

  Trial Tr. at 2671 (arguing that Mr. Britton “had access to all television

  reports concerning [Mrs.] Hunsaker”).

          An argument about mental illness could have sunk this strategy by

  undermining Mr. Britton’s ability to understand his own self-interest. So

  the Utah Supreme Court appropriately concluded that defense counsel had

  acted reasonably in declining to challenge Mr. Britton’s testimony with

  evidence of his mental illness.

  5.5.3        Benefits from Testimony

          Mr. Menzies argues that his trial counsel should have obtained

  additional evidence of bias to enhance the cross-examination at his


                                         40
Appellate Case: 19-4042   Document: 010110764297   Date Filed: 11/07/2022   Page: 41



  preliminary hearing. The additional evidence concerned Mr. Britton’s

  cooperation with the prosecutors in Mr. Menzies’s case.

        The Utah Supreme Court addressed this contention, concluding that

  the attorney’s investigation was not deficient or prejudicial. This

  conclusion reflected a reasonable application of Supreme Court precedent

  and the evidence because the attorney had

        •     elicited substantial testimony about Mr. Britton’s motive to
              help the prosecution and

        •     presented new trial evidence involving Mr. Britton’s benefit
              from helping the prosecution.

        At the preliminary hearing, the attorney cross-examined Mr. Britton,

  who admitted convictions for bank robberies, stealing, and presenting a

  forged instrument. Mr. Britton also admitted that he was awaiting his

  sentencing in one of the robbery cases.

        The prosecution countered by arguing that Mr. Britton had learned

  the grisly details from the murderer himself. To rebut that argument, Mr.

  Menzies’s attorney elicited Mr. Britton’s admission in the preliminary

  hearing that he had (1) heard news reports about the murder and (2) waited

  roughly a month before reporting the purported confession.

        At trial, the attorney couldn’t question Mr. Britton further because he

  refused to testify again. So the attorney presented new testimony from the




                                        41
Appellate Case: 19-4042   Document: 010110764297   Date Filed: 11/07/2022   Page: 42



  lawyer who had represented Mr. Britton in one of the robbery cases. The

  lawyer testified that

        •     Mr. Britton had obtained a hearing on a motion to reduce his
              sentence and

        •     a prosecutor from the Menzies case had supported Mr. Britton’s
              motion by reporting to the judge that Mr. Britton had testified
              for the State. 11

  Given the cross-examination and new evidence at trial, the Utah Supreme

  Court could reasonably decline to find a deficiency or prejudice in defense

  counsel’s method of challenging Mr. Britton’s testimony.

        Mr. Menzies points out that his attorney didn’t confront Mr. Britton

  at the preliminary hearing with the prosecutor’s promise to report the

  cooperation to Mr. Britton’s sentencing judge. But a fair-minded jurist

  could regard the attorney’s approach as equally effective, for the jury

  ultimately learned of the arrangement from the new trial evidence. And the

  Utah Supreme Court could still reasonably conclude that using the

  statement for additional impeachment would not have dampened Mr.




  11
        In closing argument, Mr. Menzies’s attorney referred to the
  impeachment of Mr. Britton, telling the jury that Mr. Britton had benefited
  from the testimony implicating Mr. Menzies: “[W]hat Mr. Britton got for
  his testimony here [in Mr. Menzies’s murder case] . . . was an appearance
  by [the prosecutor] . . . at a [federal court] hearing in which it was
  presented to the judge that Mr. Britton was a cooperative person, that he
  had helped the police. That was used to reduce his sentence or for the
  judge to maintain jurisdiction over him so that hopefully, something could
  be done down the line.” Original Trial Tr. at 2670–71.


                                        42
Appellate Case: 19-4042   Document: 010110764297     Date Filed: 11/07/2022   Page: 43



  Britton’s credibility. After all, Mr. Menzies’s counsel had already obtained

  admissions from Mr. Britton that he (1) was a felon awaiting sentencing

  for robbery and (2) had a prior conviction of forgery.

  5.5.4         Mr. Benitez’s Statement

          Mr. Menzies argues that his counsel was deficient for failing to

  conduct a pretrial interview of Mr. George Benitez. Mr. Benitez was an

  inmate housed at the same jail. Mr. Menzies suggests that an interview

  would have revealed Mr. Britton’s plan to testify about a fabricated

  confession. The district court concluded that the claim was procedurally

  barred. We agree.

  5.5.4.1       Procedural Default

          In a declaration filed in federal district court, Mr. Benitez admits

  that he falsely reported to law-enforcement officers that Mr. Menzies had

  confessed to killing a woman. See R. vol. VII, at 36–38. The declaration

  adds that Mr. Britton had told Mr. Benitez about a plan to obtain leniency

  by fabricating testimony implicating Mr. Menzies in a murder. Id. at 37.

  Mr. Benitez explains that he had given the false statement about a

  confession because he was young and scared and had been promised

  leniency in a pending case. Id. at 36.

          In the state-court proceedings, Mr. Menzies did not present a claim

  involving trial counsel’s failure to interview Mr. Benitez. See R. vol. II, at

  142 (stating that “[t]his claim was not raised in state court”). In the federal


                                          43
Appellate Case: 19-4042   Document: 010110764297   Date Filed: 11/07/2022    Page: 44



  habeas petition, Mr. Menzies acknowledged that the claim would be

  defaulted unless he could show cause and prejudice. See id.

        Mr. Menzies sought to establish cause and prejudice based on the

  ineffectiveness of his post-conviction attorney. According to the habeas

  petition, Mr. Menzies’s post-conviction counsel “fell below the standards

  of a minimally competent capital post-conviction attorney when he failed

  to raise this meritorious claim.” Id. Given the ineffectiveness of post-

  conviction counsel, Mr. Menzies relied on Martinez v. Ryan, 566 U.S. 1

  (2012).

        Applying Martinez, the federal district court held that the claim

  involving Mr. Benitez was procedurally barred. The court rejected Mr.

  Menzies’s argument that under Martinez, the ineffective assistance of his

  post-conviction attorney could overcome the procedural bar: “[I]n Davila

  v. Davis, 137 S. Ct. 2058 (2017), the Supreme Court made clear that

  Martinez will not be extended to claims of ineffective assistance of post-

  conviction counsel for failing to raise the ineffective assistance of

  appellate counsel claims.” R. vol. I, at 1234–35. So Mr. Menzies was

  procedurally barred from raising “anything to do with the failure to

  investigate . . . Benitez.” Id. at 1235.

        Mr. Menzies challenges the district court’s finding of a procedural

  bar. For this challenge, he contends that the district court erred in applying

  Davila v. Davis, 137 S. Ct. 2058 (2017) to reject his Martinez argument.


                                         44
Appellate Case: 19-4042   Document: 010110764297     Date Filed: 11/07/2022   Page: 45



        As Mr. Menzies argues, the district court did misapply Davila. Mr.

  Menzies claimed ineffective assistance of trial counsel, and Davila had

  addressed “a different kind of defaulted claim—ineffective assistance of

  appellate counsel.” 137 S. Ct. at 2063 (emphasis added). For claims of

  ineffective assistance of trial counsel, we may assume for the sake of

  argument that Martinez applies. See Martinez v. Ryan, 566 U.S. 1, 8 (2012)

  (“Inadequate assistance of counsel at initial-review collateral proceedings

  may establish cause for a prisoner’s procedural default of a claim of

  ineffective assistance at trial.”).

        Under Martinez, a petitioner may show cause to overcome a

  procedural default when

        •       a state requires assertion of an ineffective assistance of counsel
                claim in a collateral proceeding rather than on direct appeal
                and

        •       the petitioner has obtained ineffective assistance in the
                collateral proceeding.

  See Finlayson v. State, 6 F.4th 1235, 1243 (10th Cir. 2021) (discussing

  Martinez). We assume (without deciding) that Mr. Menzies has satisfied

  the first Martinez requirement, but conclude that he cannot satisfy the

  second one.

        For the first Martinez requirement, Mr. Menzies argues that he could

  not have brought an ineffective assistance claim on direct appeal in the

  Utah courts because



                                         45
Appellate Case: 19-4042   Document: 010110764297   Date Filed: 11/07/2022   Page: 46



        •     Utah law did not allow him to raise these claims when he filed
              his opening brief on direct appeal and

        •     Mr. Menzies’s trial counsel also represented him on direct
              appeal.

        A Utah rule currently allows parties in a direct appeal to claim

  ineffective assistance of trial counsel. But Mr. Menzies had filed his

  opening appellate brief before this rule took effect. See Utah R. App. P.

  23B (eff. Oct. 1, 1992). Prior to this rule, Mr. Menzies could not have

  raised these claims in the direct appeal. See State v. Litherland, 12 P.3d

  92, 97–98 (Utah 2000) (discussing the “pre-rule 23B regime”).

        And Utah law allows post-conviction petitioners to assert new claims

  of ineffective assistance of counsel if trial counsel has also represented the

  petitioner in the direct appeal. See Rudolph v. Galetka, 43 P.3d 467, 468–

  69 (Utah 2002). Here some of the same attorneys had represented Mr.

  Menzies at trial and on appeal. So we may assume satisfaction of the first

  Martinez requirement.

        But Mr. Menzies falters on the second Martinez requirement. His

  post-conviction attorney wasn’t ineffective by declining to challenge trial

  counsel’s failure to interview Mr. Benitez.

        In considering the attorneys’ performance, we assess both parts of

  the standard for ineffective assistance of counsel: deficient performance




                                        46
Appellate Case: 19-4042   Document: 010110764297   Date Filed: 11/07/2022   Page: 47



  and prejudice. Davis v. Sharp, 943 F.3d 1290, 1299 (10th Cir. 2019). Both

  are lacking here.

        For deficient performance, Mr. Menzies must show that his post-

  conviction attorneys were ineffective in neglecting to raise a claim

  involving the failure to interview Mr. Benitez. See Strickland v.

  Washington, 466 U.S. 668, 687–88 (1984) (“When a convicted defendant

  complains of the ineffectiveness of counsel’s assistance, the defendant

  must show that counsel’s representation fell below an objective standard of

  reasonableness.”). But trial counsel need “not interview every possible

  witness to have performed proficiently.” Young v. Sirmons, 486 F.3d 655,

  680 (10th Cir. 2007) (quoting Owens v. United States, 483 F.3d 48, 69 (1st

  Cir. 2007)). When other sources of information exist, we have regarded

  trial counsel’s decision not to interview a particular witness as a

  reasonable exercise of professional judgment. See United States v. Snyder,

  787 F.2d 1429, 1433 (10th Cir. 1986); accord Eggleston v. United States,

  798 F.2d 374, 376 (9th Cir. 1986) (“A claim of failure to interview a

  witness . . . cannot establish ineffective assistance when the person’s

  account is otherwise fairly known to defense counsel.” (quoting United

  States v. Decoster, 624 F.2d 196, 209 (D.C. Cir. 1976) (en banc))).

        We consider the reasonableness of the attorney’s judgment based on

  Mr. Benitez’s statement, which reported Mr. Menzies’s confession in 1986.

  Mr. Menzies acknowledges that the statement was mentioned in police


                                        47
Appellate Case: 19-4042   Document: 010110764297    Date Filed: 11/07/2022   Page: 48



  reports. See R. vol. II, at 142 (“Police reports clearly indicated that

  Benitez was interviewed by police about statements made by Mr.

  Menzies.”). Mr. Menzies’s attorneys could reasonably exercise their

  professional judgment by relying on Mr. Benitez’s account in the police

  report. See Williams v. Lemmon, 557 F.3d 534, 539 (7th Cir. 2009) (per

  curiam) (“[T]his court has held that no constitutional rule forbids lawyers

  from relying on interviews conducted by the police when deciding whether

  additional inquiries are in order.”).

        Mr. Menzies has also neglected to show prejudice from his trial

  counsel’s failure to interview Mr. Benitez. To establish prejudice, Mr.

  Menzies must show “a reasonable probability that, but for counsel’s

  unprofessional errors, the result of the proceeding would have been

  different.” Strickland v. Washington, 466 U.S. 668, 669 (1984). A

  reasonable probability of a different result is lacking here.

        Mr. Benitez waited 28 years before retracting the 1986 statement, 12

  and Mr. Menzies presents no reason to think that Mr. Benitez would have


  12
        The State argues that Mr. Menzies could not use the declaration
  because it was not part of the state-court record. See Cullen v. Pinholster,
  563 U.S. 170, 181 (2011) (“[R]eview under § 2254(d)(1) is limited to the
  record that was before the state court that adjudicated the claim on the
  merits”). Mr. Menzies does not reply to this argument. But he apparently
  assumes that he could use the declaration to show cause for a procedural
  default. Because Mr. Benitez’s declaration doesn’t establish
  ineffectiveness of post-conviction counsel, we need not decide whether a
  newly submitted declaration could prevent a procedural default. Cf. Shinn
  v. Ramirez, 142 S. Ct. 1718, 1737–38 (2022) (discussing the applicability


                                          48
Appellate Case: 19-4042   Document: 010110764297    Date Filed: 11/07/2022   Page: 49



  retracted the statement 28 years earlier if trial counsel had conducted a

  pretrial interview. And the case against Mr. Menzies included substantial

  evidence other than statements made to fellow jail inmates. See State v.

  Menzies, 889 P.2d 393, 401 (Utah 1994) (observing that there was

  “substantial evidence linking Menzies to the homicide”). So even if trial

  counsel had interviewed Mr. Benitez and obtained a retraction, Mr.

  Menzies has not established a reasonable probability of an acquittal.

        We conclude that Mr. Menzies has not overcome the procedural bar

  from failing to raise the Benitez claim in state court. 13




  of statutory restrictions on evidentiary hearings to new evidence of cause
  based on ineffectiveness of post-conviction counsel).
  13
        The State observes that Mr. Menzies brought a separate claim for
  ineffectiveness of his counsel in the state post-conviction proceedings. See
  R. vol. II, at 281–310 (Second Amended Petition for Writ of Habeas
  Corpus, Claim 38). Mr. Menzies has no certificate of appealability on this
  claim.

        But Mr. Menzies also challenges his trial counsel’s failure to
  interview Mr. Benitez. See id. at 142–44. In that claim, Mr. Menzies
  asserts that “[t]he ineffective assistance of Mr. Menzies’s state post-
  conviction counsel in failing to raise this claim constitutes cause for the
  default and resulted in prejudice to Mr. Menzies.” Id. at 142.

        The district court granted a certificate of appealability on the entirety
  of Mr. Menzies’s claim for ineffective assistance of trial counsel, which
  included the challenges involving Mr. Benitez. See R. vol I, at 1307. So we
  have jurisdiction to consider Mr. Menzies’s challenges involving his post-
  conviction counsel’s failure to raise a claim on trial counsel’s decision not
  to interview Mr. Benitez.


                                         49
Appellate Case: 19-4042   Document: 010110764297   Date Filed: 11/07/2022    Page: 50



  5.5.4.2     Merits

        The claim involving Mr. Benitez’s declaration also fails on the

  merits.

        In addressing the issue, we lack a discussion of the merits not only in

  district court but also in the Utah Supreme Court. Because the Utah

  Supreme Court did not decide this claim on the merits, Mr. Menzies need

  not show a failure to reasonably apply Supreme Court precedent. See Cook

  v. McCune, 323 F.3d 825, 830 (10th Cir. 2003) (“When state courts have

  not adjudicated a petitioner’s claim on the merits, the AEDPA standards do

  not apply . . . .”). But Mr. Menzies does bear the burden of showing a right

  to habeas relief based on a preponderance of the evidence. Beeler v.

  Crouse, 332 F.2d 783, 783 (10th Cir. 1984) (per curiam). In our view, Mr.

  Menzies did not show by a preponderance of the evidence that trial

  counsel’s representation was either deficient or prejudicial.

        Mr. Menzies bases this habeas claim on a declaration that Mr.

  Benitez signed roughly 28 years after the trial. In the declaration, Mr.

  Benitez said that Mr. Britton had acknowledged a plan to fabricate Mr.

  Menzies’s confession. In the same declaration, however, Mr. Benitez

  acknowledged that before the trial, he too had told the police that he’d

  heard Mr. Menzies confess. In the declaration, Mr. Benitez explained that

        •     he had talked to law-enforcement officers at the encouragement
              of Mr. Britton and



                                        50
Appellate Case: 19-4042    Document: 010110764297   Date Filed: 11/07/2022   Page: 51




        •        Mr. Benitez had been young and scared and had told law-
                 enforcement officers that he heard Mr. Menzies confess to the
                 murder.

        Though Mr. Benitez recanted decades later, he does not suggest that

  he would have told a different story to defense counsel before the trial.

  After all, Mr. Benitez was young and scared before the trial and would

  have had to admit that he and Mr. Britton had lied to law-enforcement

  officers. Given Mr. Britton’s own incriminating report to law-enforcement

  officers, we conclude that Mr. Menzies did not show by a preponderance of

  the evidence that the failure to interview Mr. Benitez had been either

  deficient or prejudicial. We thus reject this claim of ineffective assistance.

                                        ** *

        In summary, we reject the claims of ineffective assistance of trial

  counsel.

  6.    The trial court’s instruction on reasonable doubt constituted a
        reasonable application of Supreme Court precedent and
        conformed to the Constitution.

        Mr. Menzies also challenges the jury instruction on reasonable doubt.

  For this challenge, Mr. Menzies focuses on the last paragraph of the

  instruction:

               If after an impartial consideration and comparison of all
        the evidence in the case you can candidly say that you are not
        satisfied of the defendant’s guilt, you have a reasonable doubt.
        But if after such impartial consideration and comparison of all
        the evidence you can truthfully say that you have an abiding



                                         51
Appellate Case: 19-4042   Document: 010110764297   Date Filed: 11/07/2022    Page: 52



        conviction of the defendant’s guilt such as you will be willing to
        act upon in the more weighty and important matters relating to
        your own affairs, you have no reasonable doubt. A reasonable
        doubt must be a real, substantial doubt and not one that is merely
        possible or imaginary.

  Trial ROA Dkt. No. 857.

        Mr. Menzies claims that this instruction improperly dampened the

  prosecution’s burden of proving the crime beyond a reasonable doubt,

  pointing to the statements that

        •     reasonable doubt must be “real” and “substantial” and “not one
              that is merely possible or imaginary” and

        •     reasonable doubt is lacking if one has “an abiding conviction of
              the defendant’s guilt such as [the jury] will be willing to act
              upon in the more weighty and important matters relating to [the
              jury’s] own affairs.”

  Id.

  6.1         Reasonableness of the Utah Supreme Court’s Decision

        The Utah Supreme Court summarily rejected these claims. State v.

  Menzies, 889 P.2d 393, 406 (Utah 1994). So we must independently review

  the record and federal law to determine whether the Utah Supreme Court’s

  result “contravenes or unreasonably applies clearly established federal

  law” according to the Supreme Court. Aycox v. Little, 196 F.3d 1174, 1178

  (10th Cir. 1999).




                                        52
Appellate Case: 19-4042   Document: 010110764297    Date Filed: 11/07/2022   Page: 53



  6.1.1        Substantial Doubt

          Mr. Menzies argues that the jury instruction incorrectly distinguished

  between doubts that are substantial and merely possible or imaginary. For

  this argument, Mr. Menzies relies on Cage v. Louisiana, 498 U.S. 39

  (1990) (per curiam), and Monk v. Zelez, 901 F.2d 885(10th Cir. 1990) (per

  curiam). In Cage, the Supreme Court found error in a jury instruction that

  had equated reasonable doubt with (1) “such doubt as would give rise to a

  grave uncertainty” and (2) “an actual substantial doubt” rather than “a

  mere possible doubt.” 498 U.S. at 40–41. In Monk, we found error in an

  instruction’s description of reasonable doubt as “a substantial honest,

  conscientious doubt.” 901 F.2d at 889–91. 14

          After Cage and Monk, however, the Supreme Court addressed a

  similar issue in Victor v. Nebraska, 511 U.S. 1 (1994). There the Court

  “made it clear that Cage was a narrow decision.” Wansing v. Hargett, 341

  F.3d 1207, 1213 (10th Cir. 2003) (discussing Victor). In Victor, the trial

  court instructed the jury that a reasonable doubt “is an actual and


  14
        Monk was our case, not the Supreme Court’s. Under 28 U.S.C.
  § 2254(d)(1), the district court must focus on precedent by the Supreme
  Court, not our court. See Carter v. Ward, 347 F.3d 860, 863 (10th Cir.
  2003) (stating that “an absolute prerequisite for petitioner’s claim is that
  the asserted constitutional right on which it rests derive in clear fashion
  from Supreme Court precedent”). So a petitioner cannot satisfy
  § 2254(d)(1) based on a departure from our opinion in Monk. See Welch v.
  City of Pratt, 214 F.3d 1219, 1223 (10th Cir. 2000) (concluding that the
  petitioner’s claim couldn’t satisfy § 2254(d)(1) because it rested on our
  opinion rather than the Supreme Court’s).


                                         53
Appellate Case: 19-4042   Document: 010110764297    Date Filed: 11/07/2022   Page: 54



  substantial doubt,” but not “a doubt arising from mere possibility, from

  bare imagination, or from fanciful conjecture.” 511 U.S. at 18.

        The Supreme Court commented that the reference to “substantial

  doubt” was “somewhat problematic,” but viewed the rest of the instruction

  as adequate because it clarified that a doubt was insubstantial only if it

  involved a “mere possibility,” “bare imagination,” or “fanciful conjecture.”

  Id. at 19–20. That clarification hadn’t existed in Cage’s jury instruction.

  Id. at 20. In Victor, the instruction explained that “‘substantial’ is used in

  the sense of the existence rather than magnitude of the doubt.” Id. So the

  Victor jury had been properly instructed. Id. at 20–21.

        Under Victor, the Utah Supreme Court reasonably rejected Mr.

  Menzies’s challenge to the instruction’s use of the phrase “a real,

  substantial doubt.” Like the jury instruction in Victor, the jury instruction

  at Mr. Menzies’s trial contrasted a “real, substantial doubt” to a doubt

  “that [was] merely possible or imaginary.” Trial ROA Dkt. No. 857. Given

  the similarity between this language and the language upheld in Victor, the

  Utah Supreme Court could reasonably consider Mr. Menzies’s jury

  instruction as permissible under Victor.

        We addressed a virtually identical challenge in Tillman v. Cook, 215

  F.3d 1116 (10th Cir. 2000). There the trial court issued the same

  instruction, prompting the defendant to argue that the court had

  unconstitutionally equated reasonable doubt with a real, substantial doubt.


                                        54
Appellate Case: 19-4042   Document: 010110764297   Date Filed: 11/07/2022   Page: 55



  Id. at 1123–24. Like Mr. Menzies, the defendant in Tillman relied on Cage

  and Monk. Id. at 1121. We rejected the defendant’s argument,

  distinguishing Cage and Monk in light of the instruction’s contrast with

  doubt that’s merely possible or imaginary:

              Like the instruction in Victor, but unlike the Cage and
        Monk instructions, Mr. Tillman’s instruction distinguishes “a
        real, substantial doubt” from “one that is merely possible or
        imaginary.” In Cage, the Court was “concerned that the jury
        would interpret the term ‘substantial doubt’ in parallel with the
        preceding reference to ‘grave uncertainty,’ leading to an
        overstatement of the doubt necessary to acquit.” Not only is the
        reference to “grave uncertainty” absent from Mr. Tillman’s
        instruction, but the juxtaposition with “merely possible or
        imaginary” “makes clear that ‘substantial’ is used in the sense
        of existence rather than magnitude of the doubt, so the same
        concern is not present.” Thus, although far from exemplary, the
        use of the substantial doubt language was not error.

  Id. at 1125–26 (citations omitted); accord Johnson v. Alabama, 256 F.3d

  1156, 1193–94 (11th Cir. 2001) (holding that a jury instruction did not

  unconstitutionally diminish the standard of reasonable doubt because it

  contrasted an “actual and substantial” doubt with a doubt that was merely

  “imaginative or speculative”). We can’t question the reasonableness of the

  Utah Supreme Court’s result given our own opinion that the same language

  on “substantial doubt” hadn’t constituted an error. See Mollett v. Mullin,

  348 F.3d 902, 913 (10th Cir. 2003) (stating that our prior opinion is

  relevant because it could serve as a guide in determining the

  reasonableness of a state supreme court’s application of Supreme Court

  case law); accord 2 Randy Hertz & James S. Liebman, Federal Habeas


                                        55
Appellate Case: 19-4042   Document: 010110764297   Date Filed: 11/07/2022   Page: 56



  Corpus Practice & Procedures § 32.3 (7th ed. 2021) (stating that “circuit

  precedents . . . can shed light on the ‘reasonableness’ of the state court’s

  application of existing Supreme Court precedents”).

  6.1.2        Willingness to Act

          The Utah Supreme Court also acted reasonably in upholding the jury

  instruction despite the language on a willingness to act. We must assess the

  reasonableness of the state supreme court’s result based on the arguments

  presented in state court. Wellmon v. Colo. Dep’t of Corrs, 952 F.3d 1242,

  1249 (10th Cir. 2020).

          In his direct appeal to the Utah Supreme Court, Mr. Menzies

  challenged the willingness-to-act language by relying on a concurrence by

  one of the state supreme court justices. See Appellant’s Opening Br. at 85,

  State v. Menzies, No. 880161 (Utah Sept. 14, 1992) (citing State v.

  Johnson, 774 P.2d 1141, 1148 (Stewart, J., concurring)). Mr. Menzies

  offered no authority from the United States Supreme Court supporting his

  challenge to the willingness-to-act language. Without meaningful input

  from Mr. Menzies, the state supreme court reasonably applied United

  States Supreme Court precedent to reject Mr. Menzies’s claim.

          We too have addressed the same language in the same jury

  instruction. Tillman v. Cook, 215 F.3d 1116, 1126–27 (10th Cir. 2000).

  There we concluded that the jury instruction had “correctly conveyed the

  concept of reasonable doubt to the jury.” Id. at 1127. In light of our own


                                        56
Appellate Case: 19-4042   Document: 010110764297    Date Filed: 11/07/2022   Page: 57



  decision upholding the same language in the same jury instruction, we

  regard the state supreme court’s decision as reasonable. See pp. 55–56,

  above.

        Granted, the United States Supreme Court has criticized the language

  on a willingness to act. In Holland v. United States, the Supreme Court

  concluded that the trial court should have explained reasonable doubt “in

  terms of the kind of doubt that would make a person hesitate to act, rather

  than the kind on which he would be willing to act.” 348 U.S. 121, 140

  (1954) (citation omitted). But the Court held that when the jury

  instructions were read as a whole, they couldn’t have misled the jury. Id.

  So Holland does not undermine the reasonableness of the Utah Supreme

  Court’s consideration of the jury instruction on a willingness to act. See

  Waine v. Sacchet, 356 F.3d 510, 516 (4th Cir. 2004) (“Holland did not

  fault the instruction given to the extent of finding error, let alone find a

  violation of the Due Process Clause.”); Ramirez v. Hatcher, 136 F.3d 1209,

  1214 (9th Cir. 1998) (“[N]either the Supreme Court nor any circuit has

  invalidated an instruction which includes the willingness to act

  terminology where ‘the charge, taken as a whole, fairly and accurately

  conveys the meaning of reasonable doubt.’” (quoting United States v.

  Robinson, 546 F.2d 309, 314 (9th Cir. 1976))). The Utah Supreme Court’s

  rejection of Mr. Menzies’s challenge to the jury instruction on reasonable




                                        57
Appellate Case: 19-4042   Document: 010110764297    Date Filed: 11/07/2022    Page: 58



  doubt was thus not contrary to or an unreasonable application of clearly

  established federal law as determined by the United States Supreme Court.

  6.2         Absence of a Constitutional Violation

        Even if Mr. Menzies could show that the Utah Supreme Court’s

  decision was contrary to or an unreasonable application of United States

  Supreme Court precedent, see 28 U.S.C. § 2254(d)(1), he still could not

  obtain habeas relief. See Fry v. Pliler, 551 U.S. 112, 119 (2007) (stating

  that § 2254(d)(1) “sets forth a precondition to the grant of habeas relief

  . . . , not an entitlement to it.”). “[E]ven when petitioners satisfy the

  threshold in § 2254(d), they must establish a violation of federal law or the

  federal constitution.” Hancock v. Trammell, 798 F.3d 1002, 1010 (10th Cir.

  2015).

        Our court has rejected virtually identical challenges to the same

  instruction. Tillman v. Cook, 215 F.3d 1116, 1123–27 (10th Cir. 2000).

  Addressing the phrase “substantial doubt,” we stated that “[l]ike the

  instruction in Victor, but unlike the Cage and Monk instructions, [the

  petitioner’s] instruction distinguishes a ‘real substantial doubt’ from ‘one

  that is merely possible or imaginary.’” Id. at 1125. We recognized use of

  the problematic phrase “willing to act,” but we reasoned that “the cases

  have not held ‘willing to act language’ to be reversible error in itself.” Id.

  at 1127. So we held that “taken as a whole, the instruction correctly

  conveyed the concept of reasonable doubt to the jury.” Id.


                                         58
Appellate Case: 19-4042   Document: 010110764297   Date Filed: 11/07/2022   Page: 59



        Given our precedent, we would need to reject Mr. Menzies’s

  challenge on the merits even if the state appellate court had unreasonably

  applied Supreme Court precedent.

  7.    The Utah Supreme Court reasonably rejected Mr. Menzies’s
        claim of ineffective assistance of counsel during sentencing.

        Mr. Menzies also complains of his attorneys’ handling of the

  sentencing phase.

        The Utah Supreme Court concluded that Mr. Menzies had not

  justified habeas relief, Menzies v. State, 344 P.3d 581, 622–31 (Utah

  2014), and this conclusion reflected a reasonable application of Supreme

  Court precedent and the record.

  7.1         The Evidence Presented in State Court

        In the sentencing phase, the prosecution presented evidence of Mr.

  Menzies’s criminal record, including convictions for three robberies and an

  escape. In presenting this evidence, the prosecution argued that Mr.

  Menzies posed a continuing threat of violence and couldn’t be

  rehabilitated. Mr. Menzies countered with testimony from a clinical

  psychologist, an educational psychologist, and a social worker.

        The clinical psychologist testified that Mr. Menzies’s boyhood had

  entailed extensive abuse and neglect. In the clinical psychologist’s view,

  Mr. Menzies suffered from personality disorders but could still change his

  behavior. The educational psychologist concluded that Mr. Menzies



                                        59
Appellate Case: 19-4042   Document: 010110764297   Date Filed: 11/07/2022   Page: 60



  suffered from mental deficits but might be able to function normally with

  proper treatment. The social worker testified that during a period of

  imprisonment before the murder, Mr. Menzies had taken pride in a prison

  job and had not tried to escape.

        Despite the presentation of this evidence, Mr. Menzies complains of

  his counsel’s performance in the sentencing phase. Because Mr. Menzies

  faced the possibility of the death penalty, the sentencing court considered

  the evidence on his background and character. See California v. Brown,

  479 U.S. 538, 541 (1987) (“[T]he capital defendant generally must be

  allowed to introduce any relevant mitigating evidence regarding his

  ‘character or record and any of the circumstances of the offense.’” (quoting

  Eddings v. Oklahoma, 455 U.S. 104, 110 (1982))).

  7.2         Mr. Menzies’s Theories of Ineffectiveness

        Mr. Menzies maintains that his counsel was deficient in

        •     waiting until the end of the guilt phase to start investigating
              mitigation,

        •     failing to conduct a reasonable investigation of mitigating
              evidence, and

        •     forgoing evidence of organic brain damage.

  7.3         The Attorney’s Duty to Investigate

        Attorneys act deficiently when they fail to conduct a “thorough

  investigation—in particular, of mental health evidence—in preparation for




                                        60
Appellate Case: 19-4042   Document: 010110764297    Date Filed: 11/07/2022   Page: 61



  the sentencing phase of a capital trial.” Hooks v. Workman, 689 F.3d 1148,

  1201 (10th Cir. 2012) (quoting Wilson v. Sirmons, 536 F.3d 1064, 1083

  (10th Cir. 2008), reinstated sub nom. Wilson v. Workman, 577 F.3d 1284

  (10th Cir. 2009) (en banc)). The representation becomes prejudicial if

  additional mitigation evidence would have created a reasonable probability

  of a sentence other than the death penalty. Id.

  7.4         Bar to Considering Evidence Presented in Federal Court

        Mr. Menzies asks us to consider evidence that he did not present in

  Utah state court. This evidence reveals “a multi-generational history of

  mental illness, substance abuse, and violent physical abuse.” Appellant’s

  Opening Br. at 50–51. That history includes

        •     his father’s and stepfather’s abuse of his mother and sister and

        •     his family’s extreme neglect of his needs.

  The federal district court declined to consider this new evidence, limiting

  review to the record presented in state court. R. vol. I, at 1276–77; see

  Cullen v. Pinholster, 563 U.S. 170, 186 (2011). In the district court’s view,

  a procedural bar prevented consideration of evidence if it hadn’t been

  presented in state court. See R. vol. I, at 1276–77.

        Mr. Menzies had urged cause for the procedural default from the

  ineffectiveness of his post-conviction attorneys. The federal district court

  rejected this argument, reasoning that “attorney error committed during the




                                        61
Appellate Case: 19-4042   Document: 010110764297   Date Filed: 11/07/2022   Page: 62



  course of state postconviction proceedings cannot supply cause to excuse a

  procedural default that occur[red] in those proceedings.” R. vol. I, at 1300.

        In our appeal, Mr. Menzies challenges the district court’s application

  of a procedural bar. For this challenge, he relies on the Supreme Court’s

  opinions in Martinez v. Ryan, 566 U.S. 1 (2012) and Trevino v. Thaler, 569

  U.S. 413 (2013). Applying Martinez and Trevino, Mr. Menzies asserts that

  he established cause to overcome a procedural default because

        •     he had needed to raise his claim of ineffective assistance of
              counsel through a collateral proceeding rather than the direct
              appeal and

        •     he had obtained ineffective assistance of counsel in the
              collateral proceeding.

  We review de novo Mr. Menzies’s legal argument challenging the

  application of a procedural bar. Banks v. Workman, 692 F.3d 1133, 1147–

  48 (10th Cir. 2012) (Gorsuch, J.).

        We have elsewhere assumed that Mr. Menzies has established the

  first requirement to overcome the procedural bar (that Utah law required

  him to make this claim of ineffective assistance in a collateral proceeding

  rather than in the direct appeal). See p. 46, above. 15 But Mr. Menzies has



  15
         When Mr. Menzies filed his direct appeal, Utah hadn’t yet changed
  its rule to allow consideration of ineffective-assistance claims in the direct
  appeal. See Utah. R. App P. 23B (eff. Oct. 1, 1992). And Mr. Menzies had
  the same counsel at trial and on direct appeal. So he arguably needed to
  claim ineffective assistance in a collateral proceeding rather than in the
  direct appeal.


                                        62
Appellate Case: 19-4042   Document: 010110764297     Date Filed: 11/07/2022   Page: 63



  not satisfied the second requirement, proof of ineffective assistance of

  counsel in the state post-conviction proceeding.

        Mr. Menzies argues that his counsel in the collateral proceeding had

  a conflict of interest. In order to establish a conflict of interest, Mr.

  Menzies needed to show “a division of loyalties that [had] affected

  counsel’s performance.” Mickens v. Taylor, 535 U.S. 162, 172 n.5 (2002).

        Mr. Menzies has not shown a prejudicial division of loyalties. He

  bases his conflict of interest on the allegation that his post-conviction

  attorneys had charged too much money. Appellant’s Opening Br. at 49. But

  Mr. Menzies has not explained how the excessive attorney fees would have

  affected the attorneys’ performance or compromised their loyalty.

        Mr. Menzies also contends that his post-conviction attorneys failed

  to conduct a reasonable investigation on mitigation. But Mr. Menzies lacks

  support for this contention. His post-conviction attorneys presented the

  state courts with three new items:

        1.    an expert opinion from a psychologist, which had attributed
              Mr. Menzies’s personality disorders to a “brutal childhood,”
              see Post-Conviction R. at 13,618, 13,610–20,

        2.    an expert opinion from a neuropsychologist, who had diagnosed
              Mr. Menzies with “neurological/psychiatric conditions” that
              had likely impaired his capacity to form intent at the time of
              the murder, see id. at 12,473–81, and

        3.    an affidavit from a capital mitigation specialist, who had
              opined on many new details involving abuse and neglect, see
              id. at 10,716–20, 15,452.



                                         63
Appellate Case: 19-4042   Document: 010110764297    Date Filed: 11/07/2022   Page: 64



        Given the mitigation evidence gathered and submitted in the state

  post-conviction proceedings, we conclude that Mr. Menzies’s post-

  conviction attorneys were not deficient. Because Mr. Menzies hasn’t shown

  cause to overcome the procedural bar, we limit our review to the evidence

  presented in state court. See pp. 61–62, above.

  7.5         Delayed Investigation of the Mitigating Evidence

        Mr. Menzies complains that his trial counsel shouldn’t have waited

  until after the guilt phase to start investigating mitigation evidence.

  Despite this complaint, Mr. Menzies acknowledges that he had met with

  one of the trial experts (a psychologist) roughly fourteen months before the

  trial. But, Mr. Menzies adds, both his trial counsel and the psychologist

  waited until one or two days before the sentencing to meet with a sister

  and an aunt, the only relatives to testify for Mr. Menzies.

        The Utah Supreme Court rejected Mr. Menzies’s challenge, reasoning

  that “[e]ven if it is true that counsel did not begin the mitigation

  investigation until after the guilt phase, . . . Mr. Menzies failed to

  demonstrate how this [would have] prejudiced his case.” Menzies v. State,

  344 P.3d 581, 625 (Utah 2014). Mr. Menzies attacks this reasoning,

  contending that trial counsel should have interviewed other family

  members, particularly Mr. Menzies’s father and stepparents. According to

  Mr. Menzies, those family members could have provided insights far

  beyond the sister’s testimony about the father’s abuses.


                                        64
Appellate Case: 19-4042   Document: 010110764297   Date Filed: 11/07/2022   Page: 65



        In our view, the Utah Supreme Court reasonably rejected Mr.

  Menzies’s complaint that his attorneys had taken too long to start

  investigating mitigation evidence. Mr. Menzies had complained that his

  counsel had waited to interview the aunt and sister until right before the

  start of the sentencing stage. Regardless of the timing, however, the aunt

  and sister ultimately testified about “numerous ‘gruesome’ details

  concerning Mr. Menzies’s abuse and neglect.” Menzies v. State, 344 P.3d

  at 627. For example, the sister described physical abuse by two stepfathers.

  Original Trial Tr. at 2910–12, 2915–16. And Mr. Menzies’s aunt described

  neglect by Mr. Menzies’s mother. Id. at 2950–51.

        Mr. Menzies presents no evidence suggesting that an earlier

  investigation would have provided qualitatively different or additional

  evidence of mitigation. A fair-minded jurist could thus conclude that the

  Utah Supreme Court had acted reasonably in finding a failure to show

  prejudice.

  7.6          Failure to Investigate Other Mitigating Evidence

        Mr. Menzies claims that his attorney should have investigated

  potential sexual abuse by his father and stepparents. The Utah Supreme

  Court rejected these claims.

        For the allegation of sexual abuse, the attorney presented no

  corroboration by Mr. Menzies’s sister, his aunt, or his three mental-health

  experts. But in state post-conviction proceedings, Mr. Menzies presented


                                        65
Appellate Case: 19-4042   Document: 010110764297   Date Filed: 11/07/2022   Page: 66



  an affidavit from a mitigation specialist, stating that “there was some

  information provided that indicated [Mr. Menzies] may have been molested

  by his stepmother.” Menzies v. State, 344 P.3d 581, 626 (Utah 2014)

  (alteration in original) (emphasis added). The mitigation specialist did not

  explain the possibility of molestation or identify any supporting evidence.

        Mr. Menzies also complains that his attorney didn’t try to find the

  father or stepfathers. The Utah Supreme Court noted that (1) the father had

  not been seen in twelve years, (2) Mr. Menzies had supplied no

  information suggesting that the stepfathers could have been available to

  testify, (3) the aunt and sister had testified for Mr. Menzies, and (4) there

  was no sign that the father or stepfathers could have provided additional

  relevant information. Id. at 628.

        Mr. Menzies presents no basis to question the reasonableness of the

  Utah Supreme Court’s decision. He says that sexual abuse is often

  surrounded by secrecy and manipulation, but he does not say what the

  attorney failed to explore. And even if the attorney should have

  investigated further, Mr. Menzies does not show how more information

  about sexual abuse would have made a difference at the sentencing phase.

  Even now, Mr. Menzies presents no evidence of actual sexual abuse.

        For similar reasons, Mr. Menzies hasn’t shown that his counsel failed

  to learn about the other relatives that would have affected the sentencing.

  The Utah Supreme Court reasonably concluded that Mr. Menzies was just


                                        66
Appellate Case: 19-4042   Document: 010110764297   Date Filed: 11/07/2022   Page: 67



  speculating about the possibility of additional mitigating evidence from

  family members. This conclusion was at least reasonable based on the

  state-court record.

        Mr. Menzies also complains of a failure to investigate his family

  history. The Utah Supreme Court rejected this claim, reasoning that the

  defense attorney had presented testimony from experts and family members

  about Mr. Menzies’s social history, his history of abuse, his mental health,

  his educational background, his incarcerations, his employment, and his

  potential for rehabilitation. Menzies v. State, 344 P.3d 581, 628 (Utah

  2014). Reasonable jurists might have reached a different conclusion, but

  Mr. Menzies does not show how we could regard the Utah Supreme Court’s

  conclusions as unreasonable.

  7.7         Failure to Present Evidence of Organic Brain Damage

        Mr. Menzies also claims that his trial counsel should have presented

  evidence of organic brain damage. For this claim, Mr. Menzies flags a

  notation made during his confinement as a juvenile. This notation says that

  Mr. Menzies “functions below his ability level and was found to have

  minimal brain damage.” Appellant’s Opening Br. at 63 (citing Penalty

  Phase, State Ex. 8, at 91).

        In Mr. Menzies’s view, this notation should have alerted trial counsel

  to the possibility of organic brain damage. In support, Mr. Menzies points




                                        67
Appellate Case: 19-4042   Document: 010110764297   Date Filed: 11/07/2022   Page: 68



  to a neuropsychological evaluation submitted in the state post-conviction

  proceedings.

         The Utah Supreme Court rejected Mr. Menzies’s claim, reasoning

  that

         •    the experts testifying at the sentencing had “found no
              supporting evidence in their inquiries” and

         •    such evidence could have undermined Mr. Menzies’s theory of
              his potential for rehabilitation.

  Menzies v. State, 344 P.3d 581, 629 (Utah 2014).

         Mr. Menzies hasn’t shown that the Utah Supreme Court acted

  unreasonably in concluding that he had failed to show a deficiency in the

  representation. Though Mr. Menzies points to the possibility of an organic

  brain injury, he hasn’t pointed to any evidence of an organic injury that

  trial counsel failed to present.

         The neuropsychological evaluation submitted in the post-conviction

  proceedings refers only to a notation of “organic brain syndrome” and

  “minimal brain dysfunction syndrome” as a juvenile. See Post-Conviction

  R. at 11,502. But this evidence was presented at sentencing: A clinical

  psychologist testified about the notation, and the trial court acknowledged

  the notation when imposing the sentence. Given the discussion of the

  notation by the clinical psychologist and the trial court, the




                                        68
Appellate Case: 19-4042   Document: 010110764297   Date Filed: 11/07/2022   Page: 69



  neuropsychological evaluation doesn’t show a deficiency from the

  attorney’s failure to present other evidence of organic brain injury.

        Nor has Mr. Menzies shown a flaw in the Utah Supreme Court’s

  analysis of prejudice. Mr. Menzies complains that his trial attorney should

  have investigated further. But Mr. Menzies doesn’t suggest that he’s ever

  had a diagnosis of organic brain injury.

        Without such a diagnosis, Mr. Menzies’s trial counsel reasonably

  argued that Mr. Menzies could change his behavior. That argument would

  have been difficult to maintain if the sentencing judge had attributed Mr.

  Menzies’s violence to an organic brain injury. See Gilson v. Sirmons, 520

  F.3d 1196, 1248 (10th Cir. 2008) (observing that evidence of organic brain

  damage may undermine mitigation arguments by suggesting that the

  defendant is dangerous and will remain a threat to others); see also Grant

  v. Royal, 886 F.3d 874, 924–25 (10th Cir. 2018) (rejecting an ineffective-

  assistance claim in part because additional evidence of organic brain

  damage “could have been in tension with the mitigation case and had a

  double-edged effect”). After all, Mr. Menzies hasn’t suggested the

  possibility of treating his alleged organic brain damage with medication.

  See Grant, 886 F.3d at 923 (concluding that the state appeals court could

  reasonably consider the mitigation value of organic brain damage as

  “significantly weakened” by the lack of any evidence that the negative




                                        69
Appellate Case: 19-4042   Document: 010110764297   Date Filed: 11/07/2022   Page: 70



  manifestations would have been “treatable with medication or other such

  means”).

                                      ** *

        We conclude that the Utah Supreme Court acted reasonably in

  rejecting Mr. Menzies’s claims of ineffective assistance in the sentencing

  phase.

  8.    The Utah Supreme Court acted reasonably in rejecting Mr.
        Menzies’s challenges to the admissibility of documents from his
        prison file.

        Mr. Menzies also challenges the introduction of his prison file during

  the sentencing phrase. The Utah Supreme Court acted reasonably in

  rejecting these challenges.

  8.1   The Utah Supreme Court reasonably concluded that introduction
        of mental-health evaluations had not violated the Fifth
        Amendment.

        Mr. Menzies challenges the introduction of evaluations from March

  1973, December 1975, September 1976, July 1979, and September 1980. 16

  In these evaluations, mental-health professionals had

        •     summarized Mr. Menzies’s family history and record of
              criminal conduct and

  16
        Mr. Menzies also refers to psychiatric reports in

        •     February 1973,

        •     February 1976, and

        •     March 1976.


                                        70
Appellate Case: 19-4042   Document: 010110764297   Date Filed: 11/07/2022   Page: 71




        •     presented diagnoses, prognoses, and recommendations for
              treatment.

  Mr. Menzies complains that the State used these records even though the

  mental-health professionals hadn’t provided Miranda warnings. 17

        In the trial court, Mr. Menzies did not present a Miranda challenge.

  So the Utah Supreme Court would ordinarily confine its review to the

  plain-error standard. See State v. Holgate, 10 P.3d 346, 350 (Utah 2000).

  But here, the court rejected Mr. Menzies’s challenge to the admission of

  the prison file without discussing the issue. See State v. Menzies, 889 P.2d

  393, 406 (Utah 1994) (concluding that “[w]e find Menzies’s other claims




  But the habeas petition doesn’t mention these reports.
  17
         The State argues that Mr. Menzies (1) framed the issue beyond the
  certificate of appealability and (2) failed to identify specific statements
  that should have been excluded.

         We disagree with the State’s characterization of Mr. Menzies’s
  claim. He challenged the introduction of the entire prison file, but he also
  identified specific evaluations that should have been excluded. See R. vol.
  II, at 179–80 (Second Amended Petition for a Writ of Habeas Corpus,
  Claim 18). On appeal, Mr. Menzies challenges the introduction of
  evaluations within a claim encompassed in the district court’s certificate of
  appealability. See Appellant’s Opening Br. at 67.

        Mr. Menzies does not identify specific statements; he instead
  challenges the use of all the evaluations based on a failure to give him
  Miranda warnings. Mr. Menzies made that challenge in his habeas petition,
  and the district court’s certificate of appealability encompasses this
  challenge.


                                        71
Appellate Case: 19-4042   Document: 010110764297   Date Filed: 11/07/2022   Page: 72



  to be without merit”). So we can’t tell whether the Utah Supreme Court

  reviewed the issue under the plain-error standard.

        Without an explanation from the Utah Supreme Court, we give Mr.

  Menzies the benefit of the doubt, assuming for the sake of argument that

  the Utah Supreme Court treated the claim as preserved. With this

  assumption, we determine the reasonableness of the Utah Supreme Court’s

  decision. See Douglass v. Workman, 560 F.3d 1156, 1168 (10th Cir. 2009)

  (per curiam) (“In situations like this one [when the court cannot determine

  whether a state court ruling was on the merits], our cases require us to

  assume that the state’s review is on the merits and thus afford it § 2254(d)

  deference.”).

        For his challenge, Mr. Menzies relies on Estelle v. Smith, 451 U.S.

  454 (1981). In Estelle, the trial court ordered a psychiatric examination to

  evaluate competency. Id. at 456–57. This psychiatrist not only evaluated

  the defendant’s competency but also testified for the State in the

  sentencing phase, opining that the defendant was “a very severe sociopath”

  who lacked remorse and would continue his violent behavior. Id. at 459–

  60. In forming these opinions, the psychiatrist relied on the defendant’s

  statements during the competency evaluation. Id. at 464–65.

        The United States Supreme Court held that the introduction of the

  psychiatrist’s testimony had violated the Fifth Amendment. Id. at 468. For

  this holding, the Court reasoned that the defendant had obtained “no


                                        72
Appellate Case: 19-4042   Document: 010110764297   Date Filed: 11/07/2022   Page: 73



  indication” that the State would use the compulsory examination to gather

  evidence bearing on the possibility of a death sentence. Id. at 467. Without

  Miranda warnings, the United States Supreme Court concluded that the

  trial court should have excluded the defendant’s statements to the

  psychiatrist. Id. at 469.

        Applying Estelle, the Utah Supreme Court acted reasonably in

  rejecting this claim because

        •     Estelle could be distinguished,

        •     the Supreme Court’s precedents would not require
              consideration of the evaluations as custodial interrogations, and

        •     the Supreme Court’s holdings would not require application of
              the exclusionary rule in the sentencing phase.

        The Utah Supreme Court could reasonably distinguish Estelle based

  on Penry v. Johnson, 532 U.S. 782 (2001). The Penry Court observed that

        •     Estelle had limited its holding to “the ‘distinct circumstances’
              presented there” and

        •     the Supreme Court had “never extended Estelle’s Fifth
              Amendment holding beyond its particular facts.”

  Id. at 795 (quoting Estelle, 451 U.S. at 466). In Penry, the petitioner

  challenged the admission at sentencing of a psychiatrist’s opinions from an

  earlier proceeding. Id. at 793. For this challenge, the petitioner in Penry

  cited Estelle, arguing that it required exclusion of the psychiatrist’s




                                        73
Appellate Case: 19-4042   Document: 010110764297   Date Filed: 11/07/2022   Page: 74



  opinions in the absence of Miranda warnings. Id. at 793–94. The Supreme

  Court disagreed, distinguishing Estelle. Id. at 794.

        The Penry Court interpreted Estelle to consider use of statements

  when the court required a psychiatric examination involving pending

  charges of a capital crime. Id. When the psychiatrist elicited the

  incriminating information in Estelle, “it was [] clear that his future

  dangerousness would be a specific issue at sentencing.” Id. In Penry,

  however, the psychiatric examination had preceded the murder. Id.

        This distinction could reasonably apply here too because Mr.

  Menzies’s evaluations had preceded the murder charge. So the mental-

  health professionals conducting the evaluations did not elicit statements

  for the prosecution to use.

        The Utah Supreme Court could reasonably rely not only on this

  difference with Estelle but also on doubt as to the existence of a custodial

  interrogation. Miranda warnings are required only for custodial

  interrogations. See Howes v. Fields, 565 U.S. 499, 508–09 (2012). Mr.

  Menzies alleges a custodial interrogation because he was evaluated while

  confined on criminal charges. But the United States Supreme Court has

  considered “custody” a term of art referring to circumstances that are

  thought generally to present “a serious danger of coercion.” Id. “[S]ervice

  of a term of imprisonment, without more, is not enough to constitute

  Miranda custody.” Id. at 512.


                                        74
Appellate Case: 19-4042   Document: 010110764297    Date Filed: 11/07/2022    Page: 75



        The Utah Supreme Court could thus reasonably conclude that Mr.

  Menzies had failed to identify circumstances creating a danger of coercion.

  For example, the court could base this conclusion on the Fifth Circuit’s

  opinion in Cobble v. Quarterman, 496 F.3d 430 (5th Cir. 2007). There the

  court concluded that Miranda does not apply to mental-health evaluations,

  reasoning that

        •     a psychiatric consultation did not constitute a custodial
              interrogation because “[the petitioner’s] statements were
              simply for the purpose of medical and psychiatric diagnosis”
              and

        •     “[u]nlike the defendant in Estelle v. Smith, [the petitioner] was
              not ‘faced with a phase of the adversary system,’ but was ‘in
              the presence of [a] perso[n] acting solely in his interest.’”

  Id. at 440 (fourth and fifth alterations in original) (quoting Estelle v.

  Smith, 451 U.S. 454, 467–69 (1981)).

        Even if the interview had been custodial, the state appellate court

  could have reasonably declined to apply the exclusionary rule. The United

  States Supreme Court has not addressed the applicability of the

  exclusionary rule in the sentencing phase, but we’ve held that the rule

  doesn’t apply there. See United States v. Hinson, 585 F.3d 1328, 1335 n.3

  (10th Cir. 2007) (“The exclusionary rule does not bar the admission of the

  fruits of an illegal search at sentencing unless the illegal search was

  conducted with the intent to obtain evidence that would increase the

  defendant’s sentence.”); United States v. Salazar, 38 F. App’x 490, 495–96



                                        75
Appellate Case: 19-4042   Document: 010110764297   Date Filed: 11/07/2022   Page: 76



  (10th Cir. 2002) (unpublished) (concluding that “even if we assume that

  [the defendant’s] statements to [law enforcement agents] were obtained in

  violation of his Fifth Amendment rights, the district court did not err in

  considering them at sentencing”); accord United States v. Nichols, 438

  F.3d 437, 442 (4th Cir. 2006) (“[S]tatements obtained in violation of

  Miranda, if they are otherwise voluntary, may generally be considered at

  sentencing.”). Because we’ve held that federal law doesn’t require

  application of the exclusionary rule in the sentencing phase, we can’t

  question the reasonableness of the Utah Supreme Court’s disposition of the

  Miranda claim. See Mollett v. Mullin, 348 F.3d 902, 913 (10th Cir. 2003)

  (stating that our prior opinion is relevant because it could serve as a guide

  in determining the reasonableness of a state court’s application of Supreme

  Court case law); see also 2 Randy Hertz & James S. Liebman, Federal

  Habeas Corpus Practice & Procedures § 32.3 (7th ed. 2021) (stating that

  “circuit precedents . . . can shed light on the ‘reasonableness of the state

  court’s application of existing Supreme Court precedents’”).

        In conclusion, Mr. Menzies has not shown a failure to reasonably

  apply Miranda. Though Mr. Menzies relies on Estelle, Penry’s distinctions

  with Estelle could apply here too. And the Supreme Court’s holdings

  wouldn’t require (1) consideration of the mental-health evaluations as

  custodial or (2) application of the exclusionary rule in the sentencing

  phase.


                                        76
Appellate Case: 19-4042   Document: 010110764297   Date Filed: 11/07/2022   Page: 77



  8.2          Introduction of Mr. Menzies’s prison file did not deny the
               right to confrontation, constitute a denial of due process, or
               entail cruel and unusual punishment.

          Mr. Menzies also claims that the trial court committed constitutional

  violations in allowing the introduction of his prison file, which contained

  social histories, incident reports, and information about disciplinary

  hearings.

  8.2.1        Confrontation Clause

          Mr. Menzies relies in part on the Sixth Amendment’s Confrontation

  Clause. In state court, however, Mr. Menzies conceded that the United

  States Supreme Court had “not directly held that the right to confrontation

  applies to the penalty phase of a capital trial.” Appellant’s Opening Br. at

  126, State v Menzies, No. 880161 (Utah Sept. 14, 1992). Without

  controlling precedent from the United States Supreme Court, our court and

  other circuit courts have declined to apply the Confrontation Clause in the

  sentencing phase. See Carter v. Bigelow, 787 F.3d 1269, 1294 (10th Cir.

  2015) (rejecting a habeas challenge to the admission of out-of-court

  statements, reasoning that “[t]he Supreme Court has never held that the

  Confrontation Clause applies at a capital sentencing”); United States v.

  Fields, 483 F.3d 313, 335 (5th Cir. 2007) (“Neither the text of the Sixth

  Amendment nor the history of murder trials supports the extension of the

  Confrontation Clause to testimony relevant only to penalty selection in a

  capital case.”); United States v. Harmon, 721 F.3d 877, 888 (7th Cir. 2013)


                                        77
Appellate Case: 19-4042   Document: 010110764297   Date Filed: 11/07/2022   Page: 78



  (“The Confrontation Clause does not apply at sentencing.”); United States

  v. Egge, 223 F.3d 1128, 1132 (9th Cir. 2000) (“In making factual

  determinations, a sentencing judge is generally not restricted to evidence

  that would be admissible at trial.”); Chandler v. Moore, 240 F.3d 907, 918

  (11th Cir. 2001) (“[H]earsay evidence is admissible at a capital

  sentencing.”); see also John G. Douglass, Confronting Death: Sixth

  Amendment Rights at Capital Sentencing, 105 Colum. L. Rev. 1967, 1980

  (2005) (“The [United States Supreme] Court has never said that the right to

  ‘deny or explain’ sentencing information includes . . . the right to see,

  hear, and cross-examine the sources of that information.” (quoting Gardner

  v. Florida, 430 U.S. 349, 362 (1977) (plurality opinion))). Given these

  opinions by our court and other circuit courts, we do not question the

  reasonableness of the Utah Supreme Court’s application of clearly

  established federal law to reject Mr. Menzies’s Sixth Amendment claim.

  See Mollett v. Mullin, 348 F.3d 902, 913 (10th Cir. 2003) (stating that our

  prior opinion is relevant because it could serve as a guide in determining

  the reasonableness of a state court’s application of Supreme Court case

  law); see also 2 Randy Hertz & James S. Liebman, Federal Habeas Corpus

  Practice & Procedures § 32.3 (7th ed. 2021) (stating that “circuit

  precedents . . . can shed light on the reasonableness of the state court’s

  application of existing Supreme Court precedents”).




                                        78
Appellate Case: 19-4042   Document: 010110764297   Date Filed: 11/07/2022   Page: 79



  8.2.2        Due Process

          Mr. Menzies also claims a denial of due process because the prison

  records lacked sufficient indicia of reliability. For this claim, Mr. Menzies

  relies on Gardner v. Florida, 430 U.S. 349 (1977), and Townsend v. Burke,

  334 U.S. 736 (1948). But these cases differed from ours.

          For example, Gardner addressed reliance on a part of the presentence

  report that had been withheld from the defendant and his attorney. 430

  U.S. at 353–54 (plurality opinion). Though the State had withheld part of

  the report, the trial judge imposed a death sentence partly in reliance on

  the contents. Id. at 353. The United States Supreme Court found a denial of

  due process because the trial court had imposed a death sentence based

  partly on information withheld from the defendant. Id. at 362.

          Townsend addressed reliance on mistaken assumptions. 334 U.S. 736,

  741. There the defendant had been sentenced based on untrue assumptions

  about his criminal record. Id. Because the trial judge had not allowed the

  defendant to challenge the erroneous information, the United States

  Supreme Court found a denial of due process. Id.

          Unlike the defendants in Gardner and Townsend, Mr. Menzies had a

  chance to review the documents used in the sentencing phase. And he

  points to nothing false or misleading. Given Mr. Menzies’s opportunity to

  review the documents and his failure to identify anything false or

  misleading, the Utah Supreme Court could reasonably conclude that


                                        79
Appellate Case: 19-4042   Document: 010110764297   Date Filed: 11/07/2022   Page: 80



  introduction of the documents hadn’t denied due process to Mr. Menzies.

  See United States v. Lewis, 910 F.2d 1367, 1373 (7th Cir. 1990)

  (concluding that prison records were admissible at sentencing because the

  sentencing court could “consider a wide variety of information, including

  hearsay”). 18

  8.2.3        Cruel and Unusual Punishment

          Finally, Mr. Menzies characterizes the introduction of these

  documents as cruel and unusual punishment. But he cites no Supreme Court

  authority for this claim. Given the lack of supporting precedent from the

  United States Supreme Court, the Utah Supreme Court could reasonably

  conclude that introduction of the documents hadn’t violated Mr. Menzies’s

  protection from cruel and unusual punishment.




  18
         Mr. Menzies also cites the dissent from the state supreme court’s
  opinion in his direct appeal. There the dissenting justice concluded that the
  trial judge should have evaluated the relevance and reliability of the
  documents before allowing them into evidence. For this conclusion, the
  justice relied on Utah Supreme Court opinions concluding that evidence
  offered in capital sentencing proceedings must bear relevance and
  reliability. State v. Menzies, 889 P.2d 393, 408 (Utah 1994) (Stewart. J.,
  dissenting). But clearly established federal law consists of decisions by the
  United States Supreme Court, not the Utah Supreme Court. See Littlejohn
  v. Trammell, 704 F.3d 817, 825 (10th Cir. 2013) (stating that clearly
  established federal law hinges on the United States Supreme Court’s
  holdings). So the Utah Supreme Court’s dissent doesn’t suggest a failure to
  reasonably apply clearly established federal law.


                                        80
Appellate Case: 19-4042   Document: 010110764297   Date Filed: 11/07/2022   Page: 81



  9.    The Utah Supreme Court reasonably concluded that the trial
        court had not violated the Constitution by relying on uncharged
        aggravating circumstances.

        Mr. Menzies claims violation of the Eighth and Fourteenth

  Amendments because the trial court relied on three uncharged aggravating

  circumstances: 19

        1.    The murder was committed “in an especially heinous,
              atrocious, cruel manner demonstrated by serious bodily injury
              to the victim before death.” Utah Stat. Ann. § 76-5-202(1)(q)
              (1988).

        2.    The murder “was committed” for “pecuniary or other personal
              gain.” Utah Stat. Ann. § 76-5-202(1)(f) (1988).

        3.    The murder “was committed for the purpose of preventing a
              witness from testifying.” Utah Stat. Ann. § 76-5-202(1)(i)
              (1988).

  Original Trial Tr. at 3249–50. Mr. Menzies claims that

        •     these aggravating circumstances hadn’t been charged,
              supported, or found by the jury, and

        •     the Utah Supreme Court failed to discuss the prejudice from the
              trial court’s erroneous consideration of the aggravating
              circumstances involving pecuniary gain and prevention of
              testimony.

        In our view, the Utah Supreme Court acted reasonably in determining

  the facts and in applying clearly established federal law. Though the court



  19
        Mr. Menzies also says that it was “problematic” for the trial judge to
  rely on an aggravating circumstance involving a prior felony conviction for
  threats or violence. But he acknowledges that such evidence existed here
  and was “typical” of evidence presented in capital sentencing proceedings.
  He thus doesn’t appear to challenge use of this aggravating circumstance.


                                        81
Appellate Case: 19-4042   Document: 010110764297    Date Filed: 11/07/2022   Page: 82



  omitted any discussion about two of the aggravating circumstances, the

  omission didn’t violate Mr. Menzies’s constitutional rights.

  9.1         Utah law allowed the prosecution to allege additional
              aggravating circumstances at sentencing.

        We must consider Utah’s uses of aggravating circumstances. Under

  applicable Utah law, the death penalty could be imposed only after a

  conviction of a homicide requiring proof of at least one aggravating

  circumstance identified in a statutory list. See State v. Tillman, 750 P.2d

  546, 569–70 & n.90 (Utah 1987) (discussing Utah Code Ann. § 76-5-

  202(1), the Utah capital murder statute in effect at the time of the murder

  and the trial). “Utah’s statutory scheme incorporate[d] the aggravating

  circumstances into the definition of the first degree murder offense,

  thereby initially narrowing the pool of defendants eligible for the death

  penalty in the guilt phase, rather than in the penalty phase, of the trial.” Id.

  at 570. After conviction of a murder involving an aggravating

  circumstance, the trial court needed to conduct a sentencing hearing “to

  take evidence of additional aggravating factors and any mitigating factors

  the defendant may be able to prove.” State v. Wood, 648 P.2d 71, 79 (Utah

  1982); see Utah Stat. Ann. § 76-3-207(1) (1982).

        At the sentencing hearing, the court could consider various

  evidentiary items:

        [E]vidence may be presented as to any matter the court deems
        relevant to sentence, including but not limited to the nature and


                                        82
Appellate Case: 19-4042   Document: 010110764297   Date Filed: 11/07/2022    Page: 83



       circumstances of the crime, the defendant’s character,
       background, history, mental and physical condition, and any
       other facts in aggravation or mitigation of the penalty. Any
       evidence the court deems to have probative force may be received
       regardless of its admissibility under the exclusionary rules of
       evidence. The state’s attorney and the defendant shall be
       permitted to present argument for or against sentence of death.
       Aggravating circumstances shall include those as outlined in 76-
       5-202.

  Utah Stat. Ann. § 76-3-207(1) (1982) (emphasis added). The “aggravating

  circumstances . . . as outlined in 76-5-202” included

        •     the commission of murder “in an especially heinous, atrocious,
              cruel manner,” Utah Stat. Ann. § 76-5-202(1)(q) (1988),

        •     the commission of murder to prevent a witness from testifying,
              Utah Stat. Ann. § 76-5-202(1)(i) (1988), and

        •     the commission of murder for personal gain, Utah Stat. Ann.
              § 76-5-202(1)(f) (1988).

        The trial court followed the statutory procedure. In the guilt stage,

  the jury found not only the commission of murder but also the presence of

  an aggravating circumstance: commission of murder while “engaged in the

  commission of, attempt to commit, or flight after committing or attempting

  to commit robbery and aggravated kidnapping.” See Original Trial Tr. at

  2693 (jury verdict); see also Utah Stat. Ann. § 76-5-202(1)(d) (1988)

  (setting forth this aggravating circumstance). Then, after Mr. Menzies

  waived his right to a jury trial, the trial court conducted a sentencing

  hearing and obtained additional evidence bearing on the sentence.




                                        83
Appellate Case: 19-4042   Document: 010110764297   Date Filed: 11/07/2022   Page: 84



        In the sentencing phase, the prosecution urged consideration of other

  aggravating circumstances bearing on selection of the sentence:

        •     “the method and manner of death” (strangling and cutting Mrs.
              Hunsaker’s throat with a sharp object),

        •     the commission of murder while perpetrating underlying
              felonies (robbery and aggravated kidnapping),

        •     the commission of murder to keep Mrs. Hunsaker from
              testifying,

        •     the planning of the murder, and

        •     the lack of remorse.

  Original Trial Tr. at 2721–23.

  9.2         Mr. Menzies obtained adequate notice of the aggravating
              circumstances bearing on the sentence.

        In the direct appeal, Mr. Menzies argued that he lacked notice that

  the State would rely on other aggravating circumstances during the

  sentencing phase. Appellant’s Opening Br. at 167–70, State v. Menzies,

  No. 880161 (Utah Sept. 14, 1992). The Utah Supreme Court rejected this

  argument. See State v. Menzies, 889 P.2d 393, 406 (1994) (“We find

  Menzies’ other claims to be without merit.”). “[U]nder Section 2254(d), we

  review the reasonableness of a state court’s decision in light of the

  arguments the petitioner raised in the state court.” Wellmon v. Colo. Dep’t

  of Corrs., 952 F.3d 1242, 1249 (10th Cir. 2020).




                                        84
Appellate Case: 19-4042   Document: 010110764297    Date Filed: 11/07/2022   Page: 85



        In light of the arguments that Mr. Menzies presented, the state

  appellate court acted reasonably in finding notice of additional aggravating

  circumstances. Mr. Menzies had cited only one opinion by the United

  States Supreme Court. Appellant’s Opening Br. at 168–69, State v.

  Menzies, No. 880161 (Utah Sept. 14, 1992). That opinion involved a

  defendant who had received no notice of a possible death sentence. See

  Lankford v. Idaho, 500 U.S. 110, 127 (1991) (explaining that the

  “[p]etitioner’s lack of adequate notice that the judge was contemplating the

  imposition of the death sentence created an impermissible risk that the

  adversary process may have malfunctioned in this case”). In Mr. Menzies’s

  case, however, the State had charged capital homicide and made pretrial

  allegations of aggravating circumstances identified in the state statute. See

  State v. Menzies, 889 P.2d 393, 397 (Utah 1994).

        We addressed the sufficiency of statutory notice in Andrews v.

  Shulsen, 802 F.2d 1256 (10th Cir. 1986). There we squarely held that

  Utah’s statutory list of aggravating circumstances had provided

  constitutionally adequate notice. Id. at 1263 n.4. In Andrews, a Utah

  petitioner had been sentenced to death. Id. at 1259. He sought habeas

  relief, alleging that the State should have included the aggravating

  circumstances in the documents constituting the murder charges. Id. at

  1263 n.4. We rejected this allegation: “[The habeas petitioner] could have

  requested a bill of particulars but failed to do so. In any event, statutory


                                        85
Appellate Case: 19-4042   Document: 010110764297   Date Filed: 11/07/2022   Page: 86



  notice of aggravating circumstances satisfies constitutional requirements

  under the Due Process Clause.” Id. Other circuits have also rejected similar

  arguments involving notice of aggravating circumstances. See Clarke v.

  Dugger, 834 F.2d 1561, 1566 (11th Cir. 1987) (concluding that“[i]t is well

  established under Florida law that a defendant has no right to advance

  notice of the aggravating circumstances on which the State will rely” and

  the state statute’s list of aggravating circumstances had satisfied the

  constitutional requirements); Spinkellink v. Wainwright, 578 F.2d 582,

  609–10 (5th Cir. 1978) (concluding that a statutory list of aggravating

  circumstances provided adequate notice to a defendant facing a possible

  death sentence).

        Given our own approach to notice, we can hardly view the Utah

  Supreme Court’s identical approach as unreasonable. See Mollett v. Mullin,

  348 F.3d 902, 913 (10th Cir. 2003) (stating that our prior opinion is

  relevant because it could serve as a guide in determining the

  reasonableness of a state supreme court’s application of Supreme Court

  case law); accord 2 Randy Hertz & James S. Liebman, Federal Habeas

  Corpus Practice & Procedures § 32.3 (7th ed. 2021) (stating that “circuit

  precedents . . . can shed light on the ‘reasonableness’ of the state court’s

  application of existing Supreme Court precedents”).

        Confronting our precedent, Mr. Menzies argues that




                                        86
Appellate Case: 19-4042   Document: 010110764297   Date Filed: 11/07/2022   Page: 87



        •     Andrews relied on an out-of-circuit opinion later overruled and

        •     the Utah statute’s narrowing of the class of persons eligible for
              the death penalty did not provide adequate notice.

  We reject both arguments.

        First, Mr. Menzies observes that our Andrews opinion cited

  Spinkellink v. Wainwright, 578 F.2d 582 (5th Cir. 1978). To Mr. Menzies,

  this observation became significant when a newly created Eleventh Circuit

  allegedly said that the United States Supreme Court’s opinion in Godfrey v.

  Georgia, 446 U.S. 420 (1980), had overruled Spinkellink. But the Eleventh

  Circuit said only that Godfrey had superseded Spinkellink’s language

  “precluding federal courts from reviewing state courts’ application of

  capital sentencing criteria.” Proffitt v. Wainwright, 685 F.2d 1227, 1261

  n.52 (11th Cir. 1982). The Eleventh Circuit did not address Spinkellink’s

  language about notice. Spinkellink aside, nothing suggests abrogation of

  Andrews, which is our precedent.

        Mr. Menzies also argues that the state statutory scheme doesn’t

  adequately narrow the class of persons eligible for the death penalty. This

  argument conflates two distinct phases of Utah’s statutory system:

  eligibility and selection. A defendant becomes eligible for the death

  penalty only if the jury finds at least one aggravating circumstance. Utah

  Code Ann. § 76-5-202(1) (1978 & Supp. 1987). If the jury finds at least

  one aggravating circumstance, the trial advances to the selection phase,



                                        87
Appellate Case: 19-4042   Document: 010110764297   Date Filed: 11/07/2022    Page: 88



  where the sentencer can choose the death penalty only upon a finding that

  the total aggravation outweighs the total mitigation. State v. Wood, 648

  P.2d 71, 83–84 (Utah 1982). The United States Supreme Court has said that

  the narrowing function takes place when determining eligibility, not

  selection. Zant v. Stephens, 462 U.S. 862, 878–79 (1983); see also

  Buchanan v. Angelone, 522 U.S. 269, 275–76 (1998). 20

        At the eligibility phase, the prosecution charged an aggravating

  circumstance: murder in the course of committing robbery and aggravated

  kidnapping. The State thus supplied notice of the aggravating circumstance

  to narrow the class of defendants eligible for the death sentence. The

  United States Supreme Court has never required further notice at the

  selection stage, so the Utah Supreme Court had no “clearly established

  federal law” to apply. See Littlejohn v. Trammell, 704 F.3d 817, 825 (10th

  Cir. 2013) (stating that clearly established federal law hinges on the United

  States Supreme Court’s holdings). In the absence of “clearly established



  20
        In Buchanan, the court explained:

        It is in regard to the eligibility phase that we have stressed the
        need for channeling and limiting the jury’s discretion to ensure
        that the death penalty is a proportionate punishment and
        therefore not arbitrary or capricious in its imposition. In
        contrast, in the selection phase, we have emphasized the need for
        a broad inquiry into all relevant mitigating evidence to allow an
        individualized determination.

  522 U.S. at 275–76.


                                        88
Appellate Case: 19-4042   Document: 010110764297    Date Filed: 11/07/2022   Page: 89



  federal law,” Mr. Menzies cannot obtain habeas relief. See House v. Hatch,

  527 F.3d 1010, 1021 (10th Cir. 2008) (“Absent controlling Supreme Court

  precedent, it follows ineluctably that the New Mexico Supreme Court’s

  decision to uphold the venue transfer cannot be either ‘contrary to, or [] an

  unreasonable application of clearly established Federal law.’” (quoting 28

  U.S.C. § 2254(d)(1))). So Mr. Menzies is not entitled to habeas relief on

  this claim. See id. at 1018 (“The absence of clearly established federal law

  is dispositive under § 2254(d)(1).”).

  9.3         The prosecution did not need to prove each aggravating
              circumstance beyond a reasonable doubt.

        Mr. Menzies also asserts that the jury never found three of the

  aggravating circumstances: (1) a heinous, atrocious and cruel murder, (2) a

  murder to prevent a witness from testifying, and (3) a murder for pecuniary

  gain. This assertion consists of a single sentence within the discussion

  involving inadequate notice of aggravating circumstances. This sentence

  does not adequately develop a distinct appellate challenge. See Thompson

  R2-J Sch. Dist. v. Luke P., ex rel. Jeff P., 540 F.3d 1143, 1148 n.3 (10th

  Cir. 2008) (stating that a single fleeting sentence in an appellate brief “is

  too inadequately developed to be meaningfully addressed and is deemed

  waived” (quoting United States v. Martinez, 518 F.3d 763, 768 (10th Cir.

  2008))).




                                          89
Appellate Case: 19-4042   Document: 010110764297   Date Filed: 11/07/2022   Page: 90



        Even if Mr. Menzies had developed this challenge, it would appear

  meritless. The jury found (1) Mr. Menzies guilty of first-degree murder

  and (2) his commission of murder while “engaged in the commission of,

  attempt to commit, or flight after committing or attempting to commit

  robbery and aggravated kidnapping.” Original Trial Tr. at 2693. At the

  selection phase, the sentencing judge didn’t need to make findings on each

  aggravating circumstance. Instead, the factfinder had to

        •     compare the totality of aggravating factors to the totality of the
              mitigating factors and

        •     determine whether a death sentence was warranted.

  State v. Wood, 648 P.2d 71, 83–84 (Utah 1982). The trial court made that

  comparison and decided on the death penalty. See Original Trial Tr. at

  3268, 3270 (finding that “the aggravating circumstances outweigh the

  mitigating circumstances beyond a reasonable doubt” and warrant the death

  penalty). Mr. Menzies cites nothing to require findings on each aggravating

  factor at the selection stage.

  9.4         The Utah Supreme Court didn’t violate any constitutional
              rights by omitting discussion of two aggravating
              circumstances from the analysis of harmless error.

        Mr. Menzies points out that when the Utah Supreme Court addressed

  harmless error, there was no discussion of two disputed aggravating

  circumstances (commission of murder for pecuniary gain and prevention of

  testimony). But as just discussed, the trial court didn’t err by considering



                                        90
Appellate Case: 19-4042   Document: 010110764297   Date Filed: 11/07/2022   Page: 91



  these aggravating circumstances. So the Utah Supreme Court had no reason

  to discuss harmlessness for these aggravating circumstances.

  10.         The Utah Supreme Court reasonably rejected Mr. Menzies’s
              challenge to the constitutionality of the aggravating
              circumstances.

        Mr. Menzies also challenges the constitutionality of the trial court’s

  reliance on two aggravating circumstances:

        1.    murders that are heinous, atrocious, and cruel, Utah Code Ann.
              § 76-5-202(1)(q) (1988) and

        2.     murders committed for pecuniary gain, Utah Code Ann. § 76-
               5-202(1)(f) (1988).

  The Utah Supreme Court concluded that

        •     the trial court had not plainly relied on the aggravating
              circumstance for murders that are heinous, atrocious, and cruel
              and

        •     any possible error would have been harmless.

  State v. Menzies, 889 P.2d 393, 405 (Utah 1994). Without discussion, the

  court rejected Mr. Menzies’s challenge to the aggravating circumstance for

  pecuniary gain. Id. at 406 (“We find Menzies’s other claims to be without

  merit.”).

        In our view, the Utah Supreme Court acted reasonably. We reject Mr.

  Menzies’s challenges.




                                        91
Appellate Case: 19-4042   Document: 010110764297   Date Filed: 11/07/2022   Page: 92



  10.1        Aggravating Circumstance for Murders that are Heinous,
              Atrocious, and Cruel

         At the time of the trial, the Utah Supreme Court had yet to interpret

  Utah’s aggravating circumstance for murders that are heinous, atrocious,

  and cruel. But after Mr. Menzies appealed in state court, the Utah Supreme

  Court decided State v. Tuttle, 780 P.2d 1203 (Utah 1989). There the court

  concluded that this aggravating circumstance could satisfy the Constitution

  only if the defendant had

         •    inflicted “physical torture, serious physical abuse, or serious
              bodily injury [upon] the victim before death” in a manner
              “qualitatively and quantitatively different and more culpable
              than that necessary to accomplish the murder” and

         •    inflicted the abuse while in a “mental state materially more
              depraved or culpable than that of most other murderers.”

  Id. at 1215–17 (citations omitted).

         In Mr. Menzies’s direct appeal, the Utah Supreme Court concluded

  that application of the aggravating circumstance hadn’t constituted plain

  error. State v. Menzies, 889 P.2d 393, 405 (Utah 1994). For this

  conclusion, the court explained that

         •    it had “no solid reason to believe that the [trial] judge thought
              this was an appropriate situation for reliance on the heinous
              factor listed in § 76-5-202-1(q),”

         •    the trial judge might have been agreeing with the prosecutor’s
              statement about “the brutal and heinous nature of the murder,”

         •    the prosecutor’s statement had not referred to § 76-5-202-1(q),
              and


                                         92
Appellate Case: 19-4042   Document: 010110764297   Date Filed: 11/07/2022   Page: 93




        •     any error would have been harmless.

  Id.

  10.1.1      Merits

        The Utah Supreme Court’s disposition under the plain-error test

  constituted a reasonable application of the evidence and clearly established

  federal law. At the sentencing phase, the prosecution had relied on the

  aggravating circumstance for “the method and the manner of death.”

  Original Trial Tr. at 2721. For this argument, the prosecution relied on two

  pieces of evidence: (1) Someone had strangled Mrs. Hunsaker and cut her

  throat with a sharp object, and (2) the medical examiner had testified that

  the cutting of Mrs. Hunsaker’s throat had just started her descent into

  death. Id. at 1620–21, 2721.

        When announcing the reasons for the death sentence, the trial court

  found that “the homicide [had been] committed in an especially heinous,

  atrocious, cruel manner demonstrated by serious bodily injury to the victim

  before death.” Id. at 3250; see Utah Code Ann. § 76-5-202(1)(q) (1988).

  But the court didn’t conclude that the prosecution had satisfied Tuttle’s

  requirements for murders that are heinous, atrocious, and cruel.

        Given that omission, Mr. Menzies argued that the trial court had

  failed to narrow the aggravating circumstances, pointing to United States

  Supreme Court precedent requiring a precise definition to “provide a



                                        93
Appellate Case: 19-4042   Document: 010110764297   Date Filed: 11/07/2022   Page: 94



  meaningful distinction between capital and non-capital murders.”

  Appellant’s Opening Br. at 158–63, State v. Menzies, No. 880161 (Utah

  Sept. 14, 1992) (quoting State v. Tuttle, 780 P.2d 1203, 1217 (Utah 1989)

  and discussing Godfrey v. Georgia, 446 U.S. 420 (1980)). But Mr. Menzies

  didn’t acknowledge the distinction between the eligibility and selection

  phases. See Buchanan v. Angelone, 522 U.S. 269, 275–76 (1998)

  (discussing these two phases).

        In the eligibility phase, the factfinder narrows the class of defendants

  eligible for the death penalty by determining whether the crime fits within

  a particular classification. Tuilaepa v. California, 512 U.S. 967, 973, 983

  (1994). In the selection phase, the factfinder determines whether to impose

  the death penalty on an eligible defendant. Buchanan, 522 U.S. at 275–76.

  In this phase, the court ordinarily broadens the inquiry to consider

  “relevant mitigating evidence so as to assure an assessment of the

  defendant's culpability.” Tuilaepa, 512 U.S. at 973, 983.

        Although state sentencing procedures don’t always fall neatly into

  these two categories, Mr. Menzies’s trial involved discrete stages for

  eligibility and selection. A jury found Mr. Menzies eligible for the death

  penalty because he had committed a murder in the course of a robbery and

  an aggravated kidnaping. A separate proceeding followed, where the trial

  judge found additional aggravating circumstances and selected the death

  penalty as the appropriate sentence.


                                         94
Appellate Case: 19-4042   Document: 010110764297   Date Filed: 11/07/2022   Page: 95



        But Mr. Menzies identifies no United States Supreme Court opinion

  requiring precision in the definition of aggravating circumstances at a

  selection phase that follows a factfinder’s determination of eligibility for

  the death penalty. For example, in his direct appeal, Mr. Menzies relied

  mainly on Godfrey v. Georgia, 446 U.S. 420 (1980). In Godfrey, the jury

  had been instructed on one overly broad aggravator and imposed a death

  sentence. Id. at 426. Unlike Mr. Menzies, the Godfrey defendant faced the

  disputed aggravating circumstance before he was deemed eligible for the

  death penalty. Id.

        Mr. Menzies also relies on Maynard v. Cartwright, 486 U.S. 356

  (1988). But there too, the trial court didn’t provide a separate phase for the

  jury to decide eligibility for the death penalty. See id. at 358–59.

        Because the Utah Supreme Court concluded that the trial judge had

  not relied on the aggravating circumstances for murders that are heinous,

  atrocious, and cruel, the court didn’t address Mr. Menzies’s challenges.

  See State v. Menzies, 889 P.2d 393, 405 (Utah 1994). In our view, the

  court’s conclusion on plain error didn’t implicate any precedents from the

  United States Supreme Court. Without such precedents, this claim fails for

  lack of clearly established federal law. See House v. Hatch, 527 F.3d 1010,




                                        95
Appellate Case: 19-4042   Document: 010110764297   Date Filed: 11/07/2022   Page: 96



  1018 (10th Cir. 2008) (“The absence of clearly established federal law is

  dispositive under § 2254(d)(1).”). 21

  10.1.2      Consideration of Mitigating Factors

         Mr. Menzies also contends that the Utah Supreme Court improperly

  ignored the mitigating factors. We disagree with Mr. Menzies’s

  interpretation of the Utah Supreme Court’s opinion. The court referred to

  “the mitigating factors” and stated that it had reweighed the remaining

  aggravating factors against the mitigating factors. Id. (quoting State v.

  Archuleta, 850 P.2d 1232, 1248 (Utah 1993)). We thus conclude that the

  Utah Supreme Court did not ignore the mitigating factors.

  10.2        Sufficiency of the Evidence on Aggravating Circumstances

         In a single sentence, Mr. Menzies also asserts that the prosecution

  lacked sufficient evidence of these aggravating circumstances. This

  sentence was not enough to develop this argument, so it’s waived. See

  Thompson R2-J Sch. Dist. v. Luke P., ex rel. Jeff P., 540 F.3d 1143, 1148

  n.3 (10th Cir. 2008) (stating that a single fleeting sentence in an appellate

  brief “is too inadequately developed to be meaningfully addressed and is


  21
        The Utah Supreme Court also concluded that any error in considering
  this aggravating circumstance would have been harmless. State v. Menzies,
  889 P.2d 393, 405 (Utah 1994). In challenging this conclusion, Mr.
  Menzies argues that Utah Supreme Court applied the wrong standard in
  evaluating harmlessness. But Mr. Menzies has not shown a violation of
  clearly established federal law in the consideration of this aggravating
  circumstance. So we need not address Mr. Menzies’s challenge to the Utah
  Supreme Court’s decision on harmlessness.


                                          96
Appellate Case: 19-4042   Document: 010110764297   Date Filed: 11/07/2022   Page: 97



  deemed waived” (quoting United States v. Martinez, 518 F.3d 763, 768

  (10th Cir. 2008))). Even if Mr. Menzies hadn’t waived the argument,

  though, we’d reject it.

         For the aggravating circumstance of murder for pecuniary gain, the

  prosecution presented evidence that (1) cash was missing from Mrs.

  Hunsaker’s register and (2) roughly the same amount had been discovered

  in Mr. Menzies’s apartment.

         The prosecution also presented evidence that Mr. Menzies had killed

  Mrs. Hunsaker to prevent her from testifying. For example, Mr. Britton

  testified that Mr. Menzies had admitted killing Mrs. Hunsaker to prevent

  her from testifying. And Mr. Menzies had been convicted of other

  robberies based on the testimony of witnesses who had not been killed. The

  trial court could thus reasonably determine that Mr. Menzies had decided

  to kill Mrs. Hunsaker to prevent her from testifying.

         So even without a waiver, we would have rejected Mr. Menzies’s

  challenge to the sufficiency of evidence on the aggravating circumstances.

  10.3        Reasonable jurists could reject Mr. Menzies’s claim
              involving reliance on duplicative aggravating circumstances.

         Mr. Menzies argues that the trial court violated the Eighth

  Amendment by relying on aggravating circumstances that

         •    the murder had been committed while Mr. Menzies was
              engaged in the commission of, an attempt to commit, or flight
              after committing, or attempting to commit a robbery and



                                        97
Appellate Case: 19-4042   Document: 010110764297   Date Filed: 11/07/2022   Page: 98




        •     the murder had been committed for pecuniary gain.

  Mr. Menzies contends that these two aggravating circumstances were

  duplicative because they involved the same acts. On direct appeal, the Utah

  Supreme Court summarily rejected this argument. See State v. Menzies, 889

  P.2d 393, 406 (Utah 1994) (“We find Menzies’ other claims to be without

  merit.”).

        We’ve held that the double counting of aggravating factors tends “to

  skew the weighing process and creates the risk that the death sentence will

  be imposed arbitrarily and thus, unconstitutionally.” United States v.

  McCullah, 76 F.3d 1097, 1111 (10th Cir. 1996). Under our case law,

  double counting occurs if one factor “necessarily subsumes” another.

  Cooks v. Ward, 165 F.3d 1283, 1289 (10th Cir. 1998) (quoting United

  States v. McCullah, 76 F.3d 1087, 1111 (10th Cir. 1996)).

        Similarly, the Utah Supreme Court disallows counting of robbery and

  pecuniary gain as separate aggravating circumstances: “[R]obbery

  inherently comprises an attempt to gain pecuniarily. It is nonsensical to

  say that a defendant who commits a homicide during the commission of a

  robbery is somehow more deserving of the death penalty because he also

  committed the murder for pecuniary gain.” Parsons v. Barnes, 871 P.2d

  516, 528 (Utah 1994).




                                        98
Appellate Case: 19-4042   Document: 010110764297   Date Filed: 11/07/2022   Page: 99



        Despite these opinions from the Utah Supreme Court and our court,

  the United States Supreme Court has “never before held that aggravating

  factors could be duplicative so as to render them constitutionally invalid,

  nor ha[s] [the Court] passed on the ‘double counting’ theory that the Tenth

  Circuit advanced in McCullah.” Jones v. United States, 527 U.S. 373, 398

  (1999). With no Supreme Court case law condemning the double counting

  of aggravating circumstances, Mr. Menzies cannot obtain habeas relief on

  this challenge. See House v. Hatch, 527 F.3d 1010, 1018 (10th Cir. 2008)

  (“The absence of clearly established federal law is dispositive under

  § 2254(d)(1).”).

  11.         In rejecting Mr. Menzies’s challenges involving errors in the
              trial transcript, the Utah Supreme Court reasonably applied
              Supreme Court precedent and found the pertinent facts.

        In his federal habeas petition, Mr. Menzies alleged constitutional

  violations from the Utah courts’ failure to provide an adequate transcript.

  The federal district court rejected those claims. So do we. In our view, the

  federal district court couldn’t grant habeas relief on this claim because the

  Utah Supreme Court had reasonably

        •     applied Supreme Court precedent to require a showing of
              prejudice and

        •     determined that Mr. Menzies had not shown such prejudice.




                                        99
Appellate Case: 19-4042   Document: 010110764297     Date Filed: 11/07/2022   Page: 100



  11.1         The Utah courts provided the parties with an opportunity to
               correct errors in the trial transcript.

         The trial transcript contained many errors. These errors stemmed in

  part from the court reporter’s process. She used shorthand notes, then

  prepared a transcript with help from a note reader and proofreader. The

  note reader transcribed the court reporter’s notes and marked sections that

  were hard to read. The court reporter reviewed the note reader’s comments

  and made corrections. The proofreader then reviewed the entire transcript

  and made more corrections.

         Mr. Menzies’s trial counsel discovered numerous errors in the

  eventual trial transcript and moved for a new trial. The trial court referred

  the motion to the Utah Supreme Court, which remanded the case to the trial

  court for proceedings to correct the transcript.

         On remand, counsel for both sides spent roughly three weeks with the

  court reporter, trying to correct the mistakes. The court reporter read from

  her shorthand notes while the attorneys followed along with copies of the

  original transcript. Together, the court reporter and the attorneys spotted

  (1) discrepancies between the notes and the transcript and (2) gaps in the

  transcript (including parts of the voir dire and some of the trial judge’s

  admonitions to the jury).

         After the court reporter and attorneys had finished these meetings,

  the trial court conducted an evidentiary hearing. At that hearing, Mr.



                                       100
Appellate Case: 19-4042    Document: 010110764297   Date Filed: 11/07/2022   Page: 101



  Menzies’s lead trial lawyer testified, pointing to (1) errors in the original

  transcript that had not been corrected and (2) mismatches between the

  court reporter’s notes and the original transcript. In the view of Mr.

  Menzies’s attorney, the note reader had tried to fix problems with the court

  reporter’s notes without knowing whether these fixes reflected what had

  been said at the trial. Given the attorney’s testimony, Mr. Menzies argued

  that the lack of a reliable trial transcript prevented a meaningful appeal in

  state court.

  11.2           The trial court found no constitutional violation, and the
                 record contained two versions of the transcript.

         The trial court rejected this argument, concluding that the transcript

  was accurate enough for appellate review. The parties then filed three

  versions of the transcript with the Utah Supreme Court:

         1.      the original version,

         2.      the “California” version, which contains the notes of Mr.
                 Menzies’s lead counsel regarding alleged gaps and errors, and

         3.      another version containing more notes and corrections.

  The trial court designated the first two versions as part of the record on

  appeal. See State v. Menzies, 845 P.2d 200, 224 (Utah 1992).

  11.3           The Utah Supreme Court upheld the trial court’s ruling that
                 the transcript was accurate enough for a meaningful appeal.

         In the state-court appeal, Mr. Menzies advanced legal and factual

  challenges to the trial court’s ruling. As a legal challenge, he contended



                                         101
Appellate Case: 19-4042   Document: 010110764297   Date Filed: 11/07/2022     Page: 102



  that the trial court had erroneously required him to show prejudice from

  the errors. And factually, Mr. Menzies contended that the trial court should

  have found prejudice.

         The Utah Supreme Court rejected these legal and factual challenges

  for three reasons:

         1.    “The clear weight of authority requires a showing of prejudice
               to overturn a conviction on the basis of transcription errors,”
               and Utah courts had followed that approach.

         2.    The cited errors could be reconciled based on the context and
               didn’t bear on the underlying appellate issues.

         3.    It was “possible to cure any conceivable prejudicial errors
               without retrying the case.”

  State v. Menzies, 845 P.2d 220, 228–29 (Utah 1992).

  11.4         The Utah Supreme Court’s decision was not based on an
               unreasonable application of clearly established federal law.

         Mr. Menzies challenges this reasoning, arguing in part that the Utah

  Supreme Court unreasonably applied clearly established federal law. Mr.

  Menzies failed to preserve this argument, and it’s invalid.

         In federal district court, Mr. Menzies didn’t argue that the state

  courts had unreasonably applied clearly established federal law when

  addressing the transcription errors. As a result, Mr. Menzies failed to

  preserve this argument for appellate review. See Grant v. Royal, 886 F.3d

  874, 909 (10th Cir. 2018) (concluding that the failure to make an argument

  under § 2254(d)(2) prevented appellate review); Harris v. Sharp, 941 F.3d



                                        102
Appellate Case: 19-4042   Document: 010110764297   Date Filed: 11/07/2022   Page: 103



  962, 975 (10th Cir. 2019) (“Even in habeas cases involving the death

  penalty, we consider arguments forfeited or waived when they are raised

  for the first time on appeal.”).

         Even if Mr. Menzies had preserved this argument, we wouldn’t

  question the reasonableness of the Utah Supreme Court’s application of

  clearly established federal law. For clearly established federal law, Mr.

  Menzies relies on the United States Supreme Court’s recognition of a

  constitutional right to meaningful appellate review of a criminal

  defendant’s conviction and sentence. See Evitts v. Lucey, 469 U.S. 387,

  393 (1985).

         This right includes “a ‘record of sufficient completeness’ for

  adequate consideration of the errors assigned.” Draper v. Washington, 372

  U.S. 487, 497 (1963) (quoting Coppedge v. United States, 369 U.S. 438,

  446 (1962)). But a record of sufficient completeness does not necessarily

  mean a verbatim transcript. Mayer v. City of Chicago, 404 U.S. 189, 194

  (1971). “Alternative methods of reporting trial proceedings are permissible

  if they place before the appellate court an equivalent report of the events at

  trial from which the appellant’s contentions arise.” Draper, 372 U.S. at

  495. When the appellate arguments create a “colorable need for a complete

  transcript,” the State must show that something less (like part of a

  transcript or an alternative) would suffice. Mayer, 404 U.S. at 195.




                                       103
Appellate Case: 19-4042   Document: 010110764297   Date Filed: 11/07/2022   Page: 104



         Mr. Menzies’s appeal involved a mistake-riddled transcript rather

  than a transcript that’s incomplete. Given these mistakes, Mr. Menzies

  contends that he shouldn’t have had to show prejudice. In applying the

  precedents of the United States Supreme Court, however, we have held that

  habeas petitioners challenging transcription errors must show prejudice to

  their ability to pursue an appeal in state court. Capps v. Cowley, 63 F.3d

  982, 983 (10th Cir. 1995); United States v. Clark, 596 F. App’x 696, 699–

  700 (10th Cir. 2014) (unpublished); Harden v. Maxwell, No. 00-7032, 2000

  WL 1208320, at *1 (10th Cir. 2000) (unpublished). Other circuits have also

  required habeas petitioners to show prejudice from errors in the trial

  transcript. Higginbotham v. Louisiana, 817 F.3d 217, 222 (5th Cir. 2016)

  (per curiam); White v. State of Fla., Dep’t of Corrs., 939 F.2d 912, 914

  (11th Cir. 1991); Bransford v. Brown, 806 F.2d 83, 86 (6th Cir. 1986);

  Mitchell v. Wyrick, 698 F.2d 940, 941–42 (8th Cir. 1983). Given these

  opinions from our court and others, we can’t question the reasonableness

  of the state court’s requirement for Mr. Menzies to show prejudice. See

  Mollett v. Mullin, 348 F.3d 902, 913 (10th Cir. 2003) (stating that our prior

  opinion is relevant because it could serve as a guide in determining the

  reasonableness of a state supreme court’s application of Supreme Court

  case law); accord 2 Randy Hertz & James S. Liebman, Federal Habeas

  Corpus Practice & Procedures § 32.3 (7th ed. 2021) (stating that “circuit




                                       104
Appellate Case: 19-4042   Document: 010110764297   Date Filed: 11/07/2022   Page: 105



  precedents . . . can shed light on the ‘reasonableness’ of the state court’s

  application of existing Supreme Court precedents”).

         The circuit courts’ requirement of prejudice is reasonable given the

  absence of Supreme Court precedent, for “[t]here is no Supreme Court . . .

  authority on the due process implications of a state court’s failure to

  record portions of a criminal trial.” Madera v. Risley, 885 F.2d 646, 648

  (9th Cir. 1989). Challenging the prejudice requirement, Mr. Menzies points

  to Mayer v. City of Chicago, where the Supreme Court addressed the

  failure to provide a criminal defendant with any transcript. 404 U.S. 189,

  190, 198 (1971).

         But Mayer provides little help because our issue doesn’t involve the

  failure to provide a transcript. The State provided a transcript of more than

  3,000 pages, and Mr. Menzies had a chance to thoroughly review these

  pages and propose corrections.

         In circumstances like ours, courts have not read Mayer to relieve a

  defendant of the burden to show prejudice from transcription errors. For

  example, the Sixth Circuit observed that “Mayer does not stand for the

  proposition . . . that where a portion of a trial transcript is missing and

  unobtainable, and where a defendant makes a claim that could possibly

  implicate that portion of the transcript, a retrial is always necessary.” Scott

  v. Elo, 302 F.3d 598, 604 (6th Cir. 2002). Instead, when part of a transcript




                                        105
Appellate Case: 19-4042   Document: 010110764297   Date Filed: 11/07/2022   Page: 106



  is missing, habeas relief is warranted only if the petitioner shows

  prejudice. Id.

         Regardless of whether the Sixth Circuit was correct, fair-minded

  jurists could reasonably conclude that Mayer doesn’t relieve a criminal

  defendant of the need to show prejudice. As a result, Mr. Menzies’s

  challenge is not only unpreserved but also meritless.

  11.5          The Utah Supreme Court did not base its decision on an
                unreasonable determination of fact.

         Mr. Menzies also challenges the factual underpinnings of the Utah

  Supreme Court’s decision, arguing that the court unreasonably rejected his

  allegations of prejudice. The federal district court rejected this argument.

  We do, too.

  11.5.1        Reliance on the Docketing Statement

         In finding no prejudice, the Utah Supreme Court referred to the

  issues raised in Mr. Menzies’s docketing statement. Mr. Menzies criticizes

  that reference. But when the court made this reference, the docketing

  statement provided the only meaningful source to identify the appellate

  issues.

         Mr. Menzies points out that when he filed the docketing statement,

  the court reporter hadn’t yet finished the transcript. Although Mr. Menzies

  had appealed based on the errors in the transcript, he hadn’t yet appealed




                                       106
Appellate Case: 19-4042   Document: 010110764297   Date Filed: 11/07/2022   Page: 107



  his conviction or sentence. So in Mr. Menzies’s view, the Utah Supreme

  Court shouldn’t have used the docketing statement to gauge prejudice.

         Mr. Menzies’s argument ignores later developments in his direct

  appeal. The Utah Supreme Court addressed the transcription errors before

  turning to other issues. See State v Menzies, 845 P.3d 220, 224 (Utah 1992)

  (noting that “we review only issues concerning the adequacy of the

  transcript” and “do not reach the merits of the conviction and sentence”).

  After addressing the transcription issues, Mr. Menzies submitted a 199-

  page brief raising 44 issues involving his conviction and sentence.

  Appellant’s Opening Br., State v. Menzies, No. 880161 (Utah Sept. 14,

  1992).

         Based on the information in the initial appeal, which involved only

  transcript issues, the Utah Supreme Court acted reasonably in relying on

  the docketing statement. When referring to the docketing statement, the

  court didn’t have the benefit of the briefs in Mr. Menzies’s second appeal,

  which would later assert other challenges to his conviction and sentence.

  Those briefs didn’t yet exist. Without the benefit of those briefs, the court

  needed something to gauge the possible prejudice from the transcription

  errors. The court thus used the docketing statement as a guidepost to

  measure prejudice.

         Of course, Mr. Menzies later submitted the briefs in his second

  appeal. When he did so, he could have used his newly asserted arguments


                                       107
Appellate Case: 19-4042   Document: 010110764297   Date Filed: 11/07/2022   Page: 108



  to supplement his showing of prejudice. If prejudice hadn’t been apparent

  earlier from the docketing statement, Mr. Menzies could have shown

  prejudice by tying the transcription errors to his newly asserted arguments.

  But Mr. Menzies didn’t do that. He instead incorporated the arguments on

  the transcription errors that he had made in his first appeal. Appellant’s

  Opening Br. at 29, State v. Menzies, No. 880161 (Utah Sept. 14, 1992).

         Given the court’s earlier rejection of these arguments, the Utah

  Supreme Court summarily rejected Mr. Menzies’s reiteration of his

  argument from the prior appeal. See State v. Menzies, 889 P.2d 393, 406

  (Utah 1994) (“We find Menzies’ other claims to be without merit.”). Given

  the summary nature of Mr. Menzies’s argument, the court reasonably

  applied clearly established federal law and the record. See Wellmon v.

  Colo. Dep’t of Corrs., 952 F.3d 1242, 1249 (10th Cir. 2020) (“[U]nder

  Section 2254(d), we review the reasonableness of a state court’s decision

  in light of the arguments the petitioner raised in the state court.”).

  11.5.2       Failure to Provide a Sufficient Transcript of Voir Dire

         Mr. Menzies complains not only of the reference to the docketing

  statement, but also of gaps and errors in the transcription of voir dire. As

  Mr. Menzies observes, the transcript omitted some questions and answers

  and contained errors involving the prospective jurors challenged for cause.

         The Utah Supreme Court addressed these errors, but concluded that

  the record allowed full and fair consideration of any claim involving jury


                                        108
Appellate Case: 19-4042   Document: 010110764297   Date Filed: 11/07/2022   Page: 109



  selection. State v. Menzies, 845 P.2d 220, 233 (Utah 1992). For Mr.

  Menzies’s argument that some questions and answers had been omitted

  from the transcript, the court reasoned that

         •     many answers could be determined from the context of the
               questioning,

         •     most of the gaps concerned capital punishment and a decision
               on the sentence was ultimately assigned to the trial judge rather
               than the jury,

         •     only one to four errors existed for a given prospective juror,

         •     many questions were redundant, and

         •     prospective jurors had obtained a list of questions and could
               read along, suggesting that the judge had asked each the same
               questions even when the transcript didn’t fully record what had
               been said.

  Id. at 229–31.

         In considering the effect of the transcription errors on determining

  the prospective jurors challenged for cause, the court explained that their

  identities were apparent from the jury list, the polling of the jury after the

  conviction, and the mid-trial questioning of a juror. Id. at 229. And at the

  end of the voir dire, Mr. Menzies’s attorney stated that eight prospective

  jurors had been challenged for cause and not dismissed. Id. So “[t]he

  record [was] adequate to provide [Mr.] Menzies with a full and fair review

  of any claim relating to jury selection.” Id. at 233.




                                        109
Appellate Case: 19-4042   Document: 010110764297   Date Filed: 11/07/2022   Page: 110



         Mr. Menzies contends that the Utah Supreme Court made

  unreasonable factual determinations, insisting that no record existed for

  much of the voir dire. For this contention, he repeats the argument that the

  court reporter’s shorthand notes did not record some questions and answers

  for prospective jurors. From his comparison of the shorthand notes with the

  transcript first submitted, he argues that the note reader had sometimes

  copied questions and answers and inserted them for other prospective

  jurors. Appellant’s Supp. Br. at 6–7.

         For example, Mr. Menzies cites instances where the court reporter’s

  notes said only “BLRB” (presumably short for “blurb”). Appellant’s Supp.

  Reply Br. at 2 (citing Trial ROA Dkt. No. 1931, at 35). And questions like

  these were not transcribed by the court reporter:

         •     “Would that prevent you from sitting in on this case and trying
               it on its merits?” [following up on a prospective juror’s answer
               that a family member was a police officer]

         •     “Do you feel you can listen to the evidence and the evidence
               alone to reach a fair and impartial verdict?”

  California Trial Tr. at 151–52 (discussed at Trial ROA Dkt. No. 1931, at

  35–36).

         Mr. Menzies also cites his trial attorney’s testimony about

  transcription errors involving the names and numbers of the prospective

  jurors. Appellant’s Supp. Br. at 7 n.6. The attorney testified that




                                       110
Appellate Case: 19-4042   Document: 010110764297   Date Filed: 11/07/2022   Page: 111



         •     “[t]here seemed to be a persistent problem with names. . . .
               Some seemed to be interposed where the note reader[,] who had
               apparently had written copies of the jury list, had indicated
               other names,” Trial ROA Dkt. No. 1931, at 29,

         •     “[i]n numerous places on this page [when the court clerk called
               prospective jurors], the names are either . . . incorrect, and the
               numbers which the clerk allegedly called out are changed from
               the typed version [prepared by the note reader] to the version
               taken down by [the court reporter]. And so it is impossible to
               tell whether or not they were called in a correct order, or
               whether improper numbers had been associated with wrong
               names,” id. at 52, and

         •     the transcript often had failed to identify which prospective
               juror was speaking, id. at 113.

  From these errors, Mr. Menzies asserts that his attorney couldn’t determine

  (1) which prospective juror had been challenged for cause and (2) whether

  a biased prospective juror had been selected for the jury.

         We conclude that the Utah Supreme Court acted reasonably in

  determining the facts. A reasonable jurist could find that the court

  reporter’s errors in voir dire hadn’t prevented a meaningful appellate

  challenge like an erroneous denial of a challenge for cause.

         Contrary to Mr. Menzies’s contention, the transcript properly reflects

  challenges to the prospective jurors. When voir dire ended, Mr. Menzies’s

  lead attorney said that she was preserving her challenges for cause even

  though they’d been denied. See Original Trial Tr. at 892. And on direct

  appeal, Mr. Menzies argued that the trial court had erroneously rejected

  challenges for cause, identifying the jurors chosen after being challenged.



                                        111
Appellate Case: 19-4042   Document: 010110764297   Date Filed: 11/07/2022   Page: 112



  Appellant’s Opening Br. at 29–38, State v. Menzies, No. 880161 (Utah

  Sept. 14, 1992). So the Utah Supreme Court acted reasonably in finding

  that the transcript had provided Mr. Menzies with a full and fair

  opportunity for appellate review of jury selection.

  11.5.3       Omission of a Conference Outside the Jury’s Presence

         The transcript also contains a gap when a juror had fainted during the

  medical examiner’s testimony. When the juror fainted, the trial judge and

  the attorneys conferred outside the jury’s presence. But this conference

  was not transcribed. Given the gap in the transcript, the Utah Supreme

  Court assumed that Mr. Menzies had preserved any conceivable claim

  relating to the incident. State v. Menzies, 845 P.2d 220, 240 (Utah 1992).

  Mr. Menzies argues that this assumption wouldn’t protect his right to

  appeal because his appellate attorney couldn’t have known what had

  happened.

         The Utah Supreme Court rejected this argument, so we consider the

  reasonableness of the court’s analysis in light of the record, Supreme Court

  precedent, and the arguments presented. See Part 4, above (the record and

  Supreme Court precedent); Wellmon v. Colo. Dep’t of Corrs., 952 F.3d

  1242, 1249 (10th Cir. 2020) (arguments presented).

         In his opening brief in the first appeal, which addressed the

  transcription errors, Mr. Menzies said nothing about prejudice. In his reply

  brief in that appeal, he devoted only one sentence to prejudice: “The


                                       112
Appellate Case: 19-4042   Document: 010110764297   Date Filed: 11/07/2022   Page: 113



  occurrences surrounding the fainting of the juror directly affect this appeal

  and are not adequately recorded.” Appellant’s Reply Br. at 24, State v.

  Menzies, No. 880161 (Utah May 30, 1991). The Utah Supreme Court

  disagreed, reasoning that

         •     the transcript contains all of the medical examiner’s testimony
               and the trial judge’s discussion with the juror who had fainted,

         •     the trial court did not make any rulings during the excerpt that
               hadn’t been transcribed, and

         •     the attorneys later reargued the points discussed off the record.

  State v. Menzies, 845 P.2d 220, 240 (1992).

         The court’s rationale constituted a reasonable disposition of Mr.

  Menzies’s one-sentence argument on prejudice. In similar circumstances,

  we’ve appraised prejudice based on the significance of the excerpts that

  aren’t transcribed. See United States v. Haber, 251 F.3d 881, 889–90 (10th

  Cir. 2001) (concluding that “untranscribed portions of the trial in this case

  do not constitute ‘significant and substantial’ omissions from the trial

  transcripts” and were not prejudicial). And the Eleventh Circuit has

  concluded that omission of a bench conference, lasting 1 hour and 45

  minutes, was not substantial and significant for a long and complex trial.

  United States v. Stefan, 784 F.2d 1093, 1102 (11th Cir. 1986). Similarly,

  the D.C. Circuit has concluded that the failure to transcribe eight bench

  conferences didn’t require reversal because the gaps didn’t appear




                                        113
Appellate Case: 19-4042   Document: 010110764297   Date Filed: 11/07/2022   Page: 114



  particularly significant and the defendant hadn’t made a specific claim of

  prejudice. United States v. Winstead, 74 F.3d 1313, 1321–22 (D.C. Cir.

  1996). And the Fifth Circuit declined to reverse when the court reporter

  had failed to transcribe 9 bench conferences, regarding the gaps

  insignificant when the transcript spanned over 3000 pages. United States v.

  Aubin, 87 F.3d 141, 149 (5th Cir. 1996).

         Here the guilt phase lasted 10 days, and 55 witnesses testified. In

  this long, complex trial, Mr. Menzies insists that his appellate attorneys

  couldn’t have known what had been discussed at the bench conference. But

  one of Mr. Menzies’s attorneys at the bench conference (Brooke Wells)

  later represented Mr. Menzies on appeal. Her presence at the bench

  conference could bear on the inquiry as to prejudice:

         When a defendant is represented on appeal by the same attorney
         who defended him at trial, the court may properly require
         counsel to articulate the prejudice that may have resulted from
         the failure to record a portion of the proceedings. Indeed,
         counsel’s obligation to the court alone would seem to compel
         him to initiate such disclosure. The attorney, having been present
         at trial, should be expected to be aware of any errors or
         improprieties which may have occurred during the portion of the
         proceedings not recorded.

  United States v. Selva, 559 F.2d 1303, 1305 (5th Cir. 1977); accord United

  States v. Charles, 313 F.3d 1278, 1283 (11th Cir. 2002) (per curiam) (“If

  the same attorney represents an appellant at trial and on appeal, a new trial

  may be granted ‘only if the defendant can show that the failure to record

  and preserve a specific portion of the trial visits a hardship on him and


                                        114
Appellate Case: 19-4042   Document: 010110764297   Date Filed: 11/07/2022   Page: 115



  prejudices his appeal.’” (quoting United States v. Preciado-Cordobas, 981

  F.2d 1206, 1212 (11th Cir. 1993))).

         Of course, the attorneys might have forgotten some error made at the

  bench conference. But the Utah Supreme Court found that (1) the attorneys

  had later reargued the points discussed in the bench conference and (2) the

  trial judge hadn’t made any rulings during the bench conference. Mr.

  Menzies does not challenge these findings. Given Mr. Menzies’s attorneys’

  opportunity to reargue the points and rulings from the bench conference,

  the Utah Supreme Court could reasonably regard the possibility of an

  unrecorded error as speculation. See Scott v. Elo, 302 F.3d 598, 604–605

  (6th Cir. 2002) (concluding that a habeas petitioner had failed to show

  prejudice from a gap in the transcript of closing argument in part because

  “the prosecutor could not recall any objections during closing arguments,

  and defense trial counsel did not dispute the prosecutor’s account”).

         Mr. Menzies hasn’t identified issues that he could have raised with

  transcription of the proceedings involving the fainting incident. The

  omission alone doesn’t signal prejudice. Without more, the Utah Supreme

  Court acted reasonably in finding that the record had allowed appellate

  challenges involving the fainting juror.

  11.5.4       Additions by the Note Reader

         Mr. Menzies cites instances when the note reader made additions and

  corrections to the court reporter’s shorthand notes. In Mr. Menzies’s view,


                                        115
Appellate Case: 19-4042   Document: 010110764297   Date Filed: 11/07/2022   Page: 116



  these additions and corrections prevent a reliable record of the trial

  proceedings.

         The Utah Supreme Court rejected this challenge, reasoning that the

  note reader’s changes created minor discrepancies that were not

  prejudicial. State v. Menzies, 845 P.2d 220, 231 (Utah 1992). The court

  saw little significance from these changes because they would bear only on

  the preservation of particular issues. Id. at 235.

         Mr. Menzies cites ten changes by the note reader:

         1.    adding the name of a co-inmate who complained to a jailer,
               Appellant’s Supp. Br. at 7 (citing Trial ROA Dkt. No. 1931, at
               61),

         2.    clarifying a statement by Mr. Menzies about what had been
               taken from his cell, id. (citing Trial ROA Dkt. No. 1931, at 72),

         3.    changing a statement by Mr. Menzies’s trial counsel from “[w]e
               have come who is in distress in there” to “[w]e have to calm
               who is in distress in there” (discussing the juror who fainted),
               id. (citing Trial ROA Dkt. No. 1931, at 78) (emphasis added),

         4.    correcting testimony from an expert witness that “I would be
               picking up the . . . SHER” to “I would be picking up the things
               that would be consistent in depression,” id. (citing Trial ROA
               Dkt. No. 1931, at 79–80) (emphasis added),

         5.    changing an expert’s testimony that “there’s a number of them
               which will parallel the same systems as people who are having
               psychological problems” to “there’s a number of them who
               have the same symptoms as people who are having
               psychological problems,” id. (citing Trial ROA Dkt. No. 1931,
               at 83) (emphasis added),

         6.    adding the judge’s statement to the jury (“[W]hile you are
               excused, please remember the admonitions about talking with
               anyone, exposing yourself to any publicity regarding this case,


                                        116
Appellate Case: 19-4042   Document: 010110764297   Date Filed: 11/07/2022   Page: 117



               Okay?”), id. (citing Trial ROA Dkt. No. 1931, at 116), even
               though the court reporter’s notes showed only an asterisk, see
               California Trial Tr. at 557,

         7.    using the trial judge’s notes on his findings at sentencing to
               clarify the court reporter’s shorthand notes, Appellant’s Supp.
               Reply Br. at 4 (citing Trial ROA Dkt. No. 1931, at 50–51),

         8.    adding testimony from an expert witness about the name of an
               enzyme found on a cigarette butt, id. (quoting Trial ROA Dkt.
               No. 1931, at 59),

         9.    changing the court reporter’s version of testimony from a jail
               inmate who had testified that Mr. Menzies admitted to the
               murder (from “[t]hat came up from the news hearings that he
               had Friday night” to “[t]hat came up from the news hearings
               that they had Friday night”), id. (citing Trial ROA Dkt. No.
               1931, at 60) (emphasis added), and

         10.   inserting language from a police report that had not matched
               the statement in the courtroom, id. (citing Trial ROA Dkt. No.
               1931, at 73–75).

  The Utah Supreme Court reasonably found no prejudice from these

  discrepancies.

         Mr. Menzies disagrees, pointing to the court reporter’s apparent use

  of police reports to supplement the court reporter’s notes. We reject this

  argument.

         In the relevant passage, the transcript was addressing a proffer by

  defense counsel rather than testimony of a witness. See Trial ROA Dkt. No.

  1931, at 73–75; California Trial Tr. at 2237. The proffer was heard by the

  trial court, not by the jury. The jury then heard testimony from a witness,

  and Mr. Menzies doesn’t identify errors in the transcription of that



                                       117
Appellate Case: 19-4042   Document: 010110764297   Date Filed: 11/07/2022   Page: 118



  testimony. So the state appeals court could reasonably find a failure to

  show prejudice.

         The state appeals court also acted reasonably in addressing the other

  additions by the note reader. In the Utah Supreme Court, Mr. Menzies

  asserted that the note reader had concocted statements to make sense of the

  court reporter’s notes. Though Mr. Menzies provided examples, he never

  said how any of the note reader’s additions would have impeded his ability

  to appeal a particular issue. Given that omission, the Utah Supreme Court

  acted reasonably in finding no prejudice from the note reader’s additions.

  11.5.5       Errors Involving Numbers

         Mr. Menzies also points to transcription errors involving numbers.

  The Utah Supreme Court acknowledged confusion in the transcript as to

  the numbers involving “addresses, distances, and dates.” State v. Menzies,

  845 P.2d 200, 236 (Utah 1992). But in the court’s view, the confusion did

  not impair Mr. Menzies’s ability to appeal his conviction or sentence.

         Mr. Menzies argues that the numerical errors impaired the reliability

  of testimony involving

         •     Mr. Larrabee’s identification of Mr. Menzies in the wooded
               area and

         •     discovery of Mrs. Hunsaker’s identification cards at the jail.




                                        118
Appellate Case: 19-4042   Document: 010110764297   Date Filed: 11/07/2022   Page: 119



  In our view, the Utah Supreme Court reasonably concluded that Mr.

  Menzies had not established prejudice from the alleged transcription

  errors.

         For Mr. Larrabee’s testimony, Mr. Menzies’s counsel identified only

  one numerical discrepancy. This discrepancy involved the distance between

  Mr. Larrabee and Mr. Menzies when they were in the wooded area.

  Focusing on this discrepancy, Mr. Menzies argued to the Utah Supreme

  Court that the distance had affected the reliability of Mr. Larrabee’s

  testimony. But in the Utah Supreme Court, Mr. Menzies never argued that

  the discrepancy regarding the distance had affected his ability to raise an

  appellate issue involving Mr. Larrabee’s testimony.

         With no such argument, the Utah Supreme Court examined the record

  and concluded that the discrepancy wasn’t prejudicial. The court pointed

  out that (1) Mr. Larrabee had spotted the man three times and (2) the

  discrepancy involved only Mr. Larrabee’s first sighting of the man with a

  woman. See State v. Menzies, 845 P.2d 220, 237 (Utah 1992). The first

  sighting wasn’t material, the court explained, because Mr. Larrabee

  acknowledged that he couldn’t see the other man’s face. Id. Given Mr.

  Larrabee’s inability to see the other man’s face, the Utah Supreme Court

  concluded that the distance was “not particularly relevant.” Id. Even now,

  Mr. Menzies doesn’t say why this conclusion was unreasonable.




                                       119
Appellate Case: 19-4042   Document: 010110764297    Date Filed: 11/07/2022   Page: 120



         For Mrs. Hunsaker’s identification cards, Mr. Menzies argues that

  the times stated in the transcript were essential to the State’s theory (that

  he had obtained the cards when he abducted her and had then discarded

  them at the jail). We agree that the times were important to the State’s

  theory linking Mr. Menzies to the crime. But the discrepancy between the

  transcript and the court reporter’s notes does not undermine the

  prosecution’s theory regarding the identification cards.

         A jail officer testified that he had discovered the cards in a dressing

  room “between 6:30 and 7:00” p.m. on February 24, 1986. Original Trial

  Tr. at 1561. On cross-examination, the officer acknowledged saying later

  that he had discovered the cards at “about 6:30 p.m.” Id. at 1566. Another

  officer testified that he had arrested Mr. Menzies for an unrelated burglary

  on February 24 and had brought him to the jail at about 6:40 p.m. Original

  Trial Tr. at 1540. The second officer reported that Mr. Menzies had broken

  away from the officers, run into the dressing room where the cards were

  found, and remained alone there for several seconds.

         In closing arguments, the parties disagreed in their interpretations of

  this testimony. The prosecution argued that (1) the times were approximate

  and (2) Mr. Menzies had arrived at the jail before the first officer’s

  discovery of Mrs. Hunsaker’s identification cards. Id. at 2622–24. Mr.

  Menzies’s attorney countered that the first officer had found the cards at

  6:30 p.m., which preceded Mr. Menzies’s arrival at the jail. Id. at 2667. As


                                        120
Appellate Case: 19-4042   Document: 010110764297   Date Filed: 11/07/2022   Page: 121



  a result, his attorney asserted, the prosecution had not shown that Mr.

  Menzies had obtained Mrs. Hunsaker’s identification cards. Id. at 2667–68.

  Although the times were important to the State’s theory, Mr. Menzies has

  not shown how the transcription errors had prevented an appellate

  challenge.

         Mr. Menzies apparently faults the Utah Supreme Court for failing to

  infer that the court reporter had misstated these times because she had

  made other errors about other numbers. But the Utah Supreme Court could

  reasonably decline to draw that inference, for Mr. Menzies’s attorney had

  an opportunity to review the court reporter’s notes, compare those notes to

  the final version of the transcript, and propose corrections. See State v.

  Menzies, 5 P.2d 220, 224 (Utah 1992). Because this procedure revealed no

  reporting errors involving the timing of events at the jail, we reject this

  challenge to the adequacy of the transcript.

                                       ** *

         In summary, the Utah Supreme Court reasonably concluded that the

  transcription errors did not prevent meaningful appellate review of Mr.

  Menzies’s conviction or sentence.




                                       121
Appellate Case: 19-4042   Document: 010110764297    Date Filed: 11/07/2022    Page: 122



  12.          A certificate of appealability is unwarranted on the
               admissibility at trial of Mr. Britton’s testimony from the
               preliminary hearing.

         Mr. Menzies moves to expand the certificate of appealability to

  challenge the introduction at trial of Mr. Britton’s testimony from the

  preliminary hearing.

         Mr. Britton appeared at the trial, but he refused to testify. Mr.

  Britton explained that he feared for his safety if he testified.

         Following this refusal to testify, the trial court ruled that (1) Mr.

  Britton was “unavailable” and (2) the preliminary hearing testimony was

  admissible. Mr. Menzies moved to suppress the testimony from the

  preliminary hearing, but the trial court denied the motion. The testimony

  was then read to the jury.

         On direct appeal, Mr. Menzies argued that introduction of testimony

  from the preliminary hearing had violated his right to confront adverse

  witnesses. The Utah Supreme Court rejected Mr. Menzies’s argument,

  reasoning that

         •     “every reasonable effort [had been] made to produce Britton at
               trial,”

         •     “the trial court [had] correctly concluded that Britton was
               unavailable,” and

         •     “the preliminary hearing testimony as a whole . . . [had]
               contain[ed] sufficient indicia of reliability to warrant its
               admission at trial.”




                                         122
Appellate Case: 19-4042   Document: 010110764297   Date Filed: 11/07/2022   Page: 123



  State v. Menzies, 889 P.2d 393, 402–03 (Utah 1994).

         Mr. Menzies argues that this decision resulted in a violation of the

  Confrontation Clause. Under the Confrontation Clause, the prosecution

  could use the preliminary hearing testimony if

         •     Mr. Britton had been unavailable at trial and

         •     the testimony at the preliminary hearing had reflected
               sufficient indicia of reliability.

  Ohio v. Roberts, 448 U.S. 56, 65–66 (1980), overruled by Crawford v.

  Washington, 541 U.S. 36 (2004). 22

         Mr. Menzies argues that these conclusions rested on unreasonable

  determinations of fact, which would allow the district court to consider the

  merits of this challenge. See 28 U.S.C. § 2254(d)(2). The district court

  disagreed, as do we.

  12.1         Standard for a Certificate of Appealability

         Mr. Menzies can appeal this ruling only upon the issuance of a

  certificate of appealability. See 28 U.S.C. § 2253(c)(1)(A). A member of

  the panel can issue a certificate only if a reasonable jurist could find Mr.

  Menzies’s appellate argument reasonably debatable. Laurson v. Leyba, 507




  22
        After the   Utah Supreme Court decided the appeal, the United States
  Supreme Court     overruled Ohio v. Roberts. Crawford v. Washington, 541
  U.S. 36, 60–70    (2004). But Ohio v. Roberts controlled when the Utah
  Supreme Court     rendered a decision.


                                       123
Appellate Case: 19-4042   Document: 010110764297   Date Filed: 11/07/2022   Page: 124



  F.3d 1230, 1232 (10th Cir. 2007). Applying this standard, we decline to

  expand the certificate of appealability to encompass this challenge.

  12.2         Mr. Britton’s Unavailability

         The state trial court found that Mr. Britton was unavailable during

  the trial. And on appeal, the Utah Supreme Court agreed, explaining that

  Mr. Britton had “repeatedly refused to testify despite the judge’s order to

  do so” and “every reasonable effort [had been] made to produce Britton at

  trial.” State v. Menzies, 889 P.2d 393, 402 (Utah 1994). Mr. Menzies

  challenges this finding. But at trial, defense counsel conceded that Mr.

  Britton was “technically . . . unavailable.”

         This concession was understandable given Mr. Britton’s testimony at

  trial. When questioned by the State and the trial court, Mr. Britton said

  four times that he was refusing to testify. And when defense counsel asked

  about a psychological evaluation, Mr. Britton again refused to answer. This

  refusal prompted the trial court to order Mr. Britton to answer defense

  counsel’s questions, and Mr. Britton still refused. Given defense counsel’s

  concession and Mr. Britton’s refusal to answer questions, the Utah

  Supreme Court acted reasonably in finding Mr. Britton unavailable to

  testify at the trial.

         Despite the refusal to testify, Mr. Menzies argues that the

  prosecution failed to make a good-faith effort to obtain Mr. Britton’s

  testimony. Again, however, the Utah Supreme Court’s factual assessment


                                       124
Appellate Case: 19-4042   Document: 010110764297   Date Filed: 11/07/2022    Page: 125



  was at least reasonable. The prosecution did obtain Mr. Britton’s presence

  at the trial. His physical presence wasn’t the problem. The problem was

  that Mr. Britton refused to testify once he was there. Any jurist would

  question the prosecutor’s ability to overcome Mr. Britton’s resistance. We

  thus regard the Utah Supreme Court’s finding of unavailability as

  reasonable, and no jurist could disagree.

  12.3         Reliability

         The Utah Supreme Court also concluded that Mr. Britton’s testimony

  at the preliminary hearing had sufficient indicia of reliability. State v.

  Menzies, 889 P.2d 383, 402–03 (Utah 1994). Mr. Menzies challenges this

  finding, arguing that his trial attorneys had lacked an adequate opportunity

  to cross-examine Mr. Menzies at the preliminary hearing.

         For this argument, Mr. Menzies insists that Mr. Britton lied at the

  preliminary hearing, falsely denying that a prosecutor had promised a

  favorable affidavit. Regardless of the truth or falsity of Mr. Britton’s

  testimony about the alleged promise, fair-minded jurists could reasonably

  conclude that defense counsel had an adequate chance to ask Mr. Britton

  about promises from the prosecutor. Indeed, defense counsel did ask Mr.

  Britton at the preliminary hearing about the possibility of favorable

  treatment based on his cooperation with law-enforcement officers.




                                        125
Appellate Case: 19-4042   Document: 010110764297   Date Filed: 11/07/2022   Page: 126



         Given defense counsel’s opportunity to cross-examine Mr. Britton

  about this possibility, no jurist could legitimately question the

  reasonableness of the Utah Supreme Court’s finding on reliability. As the

  Utah Supreme Court reasoned, “the preliminary hearing transcript indicates

  that the issue [of Mr. Britton’s credibility] was well-explored.” State v.

  Menzies, 889 P.2d 383, 403 (Utah 1994).

         So we deny a certificate of appealability on this claim.

  13.    Conclusion

         We affirm the denial of the habeas petition and deny the remaining

  request to expand the certificate of appealability.




                                       126